        Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Y Page
                                                                   ~ 1 of
                                                                       ~  50~Page
                                                                              ~~
                                                                                  ID #:1475
                                                                                                                                                                                                                                             1/8!1311:2
                       ~,



                                                                                                                                                                           t

             ~q(-~ ...              _-..
4...,                                             1i l~_11~   i ~1I 4: .,.r       l~.t'i 9ii+ P'..,.
                                                                                                  •_


           .~aa'"f`t46 f,2's.~,s.          .. .             ,.,. ... :_~.
                                                                         :_. ..
                                                                                           ~_ ~... . ...+, nt ....,     ': ~,a.~     ..'"¢+ifSQ^,fiCf:f+"                                                                             ~~
                                                                                                                                                                               1~9o. C. 5~„ GSG ~ .~~6
                                                                                                                                                                                                       4Pf6.
                                                                                                                                                                                                           :



          !'f~}i ~'r3?:ri .t 1 . 'i°
                                     - ,.               3     ;.,                     ..     ~               1~ ..        .. .~'*~e. _ .           ` ". .r . ,. .     I~ i i~~ tGt ~fT.
                                                                                                                                                                                      ^.
                                                                                                                                                                                       .j'+f>.




                                                                                                                                                                                                                                                     1~
                                                                                                                                                                                                      -' .
                                                                                                                                                                                                                 -   ---_`~._—                       ~C
                                                                                                                                                                                                                                 _ .. .. ,
                                                                                                                                                                                                                                                     ~~



          ~'~~~~a` v~~'i~i~";'~'51~1011                                                                                                                                                                         ~r~lL'!e~!# AC~s3iJlY~S~

                                                                                                                                                                                                                Checking Accounts
                                                                                                                                                                                                                Ct~GlQNG 1 )00000(3344
                                                                                                                                                                                                                ~....a n.,~........          a+ roc ~e
                p~;
                  ,~A;                            Nnn!~~n~gQn q~cin~A~                                                                                                                                          ~Cli~itll+f~2700~Otx94
                                                                                                                                                                                                                                                8$
               Amount:                                                                                                                                                                                          Ava~. Balance:                 $26.85
                                                  9 ,005.77
               Send on:                           01/0912013                                                                                                                                                    Credii Accounts
               f\w ~L    ~.w
               YPl IYy4~ ~~.                      N~lAA/71197
                                                  V IJ t iILU 1•S                                                                                                                                              Credit Card
              ~eferenc~ #: CBM9H1 M7
                                                                                                                                                                                                               Persona!Line of Credit
              Yes wilt b~ notifs~d by ~ma;l                                                                                                                                                                      :;__.
                                            wheys a payment is                                                        sent.
                                                                                                                                                                                                               Home 5quity Line



                                                                                                                                                                       S~                                    an~~ s~r~ces
                                                                                                                                                                                                                         ,_
                                                                Go #a flverviewr                              View 1VIy payees
                                                                                         ayee                                                               Ra t' Mew
        Note: Payments can be sch
                                  eduled for Monday-Frida                           '     ..                                                                                                                 Payments Help
        change payments scheduled                         y,ezduding holidays.To
                                    i~r today, you mustsubmit                      eke r
        Pacific'iime.                                         your request before :00                                                                                                                        Le~am mo
                                                                                                                                                                                                                   ""~ .re ".-" -.--~" ----"'-"
                                                                                                                                                                                                                          about
                                                                                      Q.
                                                                                                                                                                                                                             ..,~;., ~ ~ r
                                                                                                                                                                                                                    ~                    .. ..



                                                                                  1                            I                I              I                               ~.             ~
                                                                         ~                         !                        ~                                                             ~ ,,;,
                                                                                  ~ 2001-2013 Welts Far
                                                                                                                                    go. Atl rights r ` erued_

                                                                                                                                                                      i~


                                                                                                                                                                    ; ~




                                                                                                                                                                     '
                                                                                                                                                                     s                                        ~~
    :ALIF BUCase
               SINESS5:19-cv-00636-JGB-SP                     Document 67-5 Filed 08/20/19 FllPage               e Number2.33
                                                                                                                            of4950
                                                                                                                                86977Page
    '
                        BURE
      IaCedforcoUectlon:06( AU #66340****(i~i~ s nnouNrnia sv                                                                          Date IssID
                                                                                                                                                ued:#:1476
                                                                                                                                                    10/19/2018
     tesponsiblUhy:
                             17j2012                                       , MO OVIA, CA 9 Q17,
                                                                                                (6 2~
                        Individual Account                     Bal ance:                              303 -15 15)
     ktow~tType:                                                                   $0
                        Open Account                           Date Updated:                                          Pay Status: >Account
    ,o8n 3ype:                                                                         8/2016                                              Paid in Full; was a
                        COLLECTION AGENCY/A                   Last Payment Made: 06
                                                 TTORNEY      OrfginalAmoun~         /1 2/ 2013                                   Coltectionc
                                                                                   $219                               DateUosed:06J12/20
                                                              Originaltreditor:                                                             13 ~ ~~'~
                                                                                   MEDICAL•SAN ANTONI                 Date Pald: 05/12/
    temadts:>PAID COLLECTIO                                                                            O REGIONAL                        2013
                             N<                                                    HOSPITAL(Medical/Hea
   sNmated moth and yea                                                                                 lth Care)
                           rthatthis(tem wi{{ be
                                                   removed:li/2018
   FIN CR NETWK #934
   Pl~cedfo~collectloe:l
                          02**(i3oo w ma~N,VI                                                                                                    D"
                                                     SAUA,CA 93277.(55
                         l/19/2014                                       9)733-7550
   Responsibfl(ty:    Indivfduaf Account                     Balance:
  AccouMlypes                                                                     $165
                      Qpen Account                           Date Updated:        10/0                               Pay Status: >InCollection<
  Loan Type:          COLLECTION AGENCYJA                    OriginalAnwu~: Si 9/2018
                                                TTORNEY      Original Creditor. CU65
                                                                                    CAMONGA VALLEY WA
                                                                                                        TER OISTRIC
 Remarks:>PLACED FO ~OL                                     Pa st Du
                                                                                 Nttltties)
                      R     LEtTION<                                 e:          >$165t
 Estimated month an
                    d year thatthis ftem wil
                                             l be removed:05/2021
10ME SERVICING LLC
fate Opened:
                   #8     63401****(5e15 toRP
                01/17/2006                       ORa~ s~vo.STE OOA.BA
tesponsibility:                                                             TON R GE,LA 70808,
                joint Account                     Balance:              $0                    (225)935-2191)
kcount'ntpe:    MurtgageAccuunt                   Date Updated:                       ~` f
                                                                                         L            Pay Status: >Account
oan Type:       CONVENTIONAL REAL                 LastPaymeMMade: D5 /2014                            Temps:
                                                                                                                            60 Days Past Due Datec
emarks:PURCHASED                  ES TA TE MT G                           /1 2J 20 1d                              Monthly for 420 mont
                 BY ANOTHER LENDER;TRAN           Hig h Bal anc e:      $863,994                      Oa te Closed:07/09/2014           hs
                                         SFERRED TO ANOTHER                                           ?Maximum Delinquency oP
                                                                 Q';SCE                                                         bo days ~~ oz/zoa~a~
tang


                                                Vl~.

CYVENJNOMEWARD RESI
                    DE           NTfAI,7X FIDELCPI #3
                                                                                                                 M
                                                                                                                      ./y
                                                                                                                       r~/u
                                                                                                                          ~ -L
ite Opeped:        09i29i20Q6                               140****( 525 S BEL7L
sponsibipty:       Individual Account                   Balance:                           )PDECL,TX 7 19,(871
                                                                           $0                                   304.3100)
touM'tjtpe:        Mortgage Account                     Date Updated:                      ~
                                                                              03                              Pay Status: Current; Pai
an Type:                                                Last Payment Made: 06 )20            7 .pr3                                   d or Paying l4g
                   CONVENTIONAL REAL
                                      ESTATE MTG                             /16/20                          Terms:       E1,005 per month, paida5 reed
                                                        High Balance:      5370,000                                                               Monthly for
                                                                                                                          480 months
                                                                                                             Date Closed:03j03/2
                                                                                                                                   01
narks:TRAS~ISFERRED
                      TO ANOTHER LENDER:                                                                     >Maximum Delinquen 3
                                        TRANSFERRED TQ ANOT                                ~                                     cy of 120 days in 01/201
                                                           HER OFFICE                                        and in 02/2013<                              2


            oz dose
           zoi2         of
~g ___. ~
        . --~                                      ~ ate- ,~ o ~
~IECA MORTGAGE LLC
                         #621000508****(611)a
                                                                                     ~ x f ~.
a Opened:      01/15/2008                       mison Road, Elma, NY
ponsibipty:                                   Balance:                  59.(B66)919-5606)
               Joint Account
punt Type:     Mortgage Account               Dat e Updated:      0 012015                                     PayStaWs: >Account
~ Types        CONVENTIONAL REAL              Last Peymettt Made:                                                                  Included in Bankruptcy<
                                 ES TA                            04/01/2014                                   Date Closed:06)10/
arks:>CHAPTER 7 BANKRU                 TE MTG High Balance:                                                                       2015
                       PTCY<                                      $863,994

          05 2015      04 2015     0 20 5       02 2015     O1 2015       2 2014     ii 203►      30 203
TED RESOURCE SYSTEIN
                                  S #D23127**** (1007
!d forcollettion:05iO
                      3iZ018                               5 w CO~FAX AVE, LAKEWOO
onsibiUty:                                                                          D, CO 80215-3407,
                 Individual Account                      Balance:            $lib                      {903) 205-0152 )
mtType:          Open Attount                            ~t~ Updated:
                                                                            1QJ02/2018                          Pay9taWs: >InCollection
Type:            COLLECTfON AGEtVCY                      OriginalAmount                                                                 <
                                       iATTORNEY                            $112
                                                        Original Creditor: ME
                                                                               DICAL-RANCHO PHYSICA
                                                                            THERAPY (MedicaljHea      L
rks; >PLACED FOR COLLE                                  Past Due:                                lth Care)
                        C710N<                                              ~$116c
ated month and year tha
                         t this item willbe rem
                                                oved: 01/2025




                             To dispute online go
                                                          to: htt~~[transunio
                                                                                   n.com1dis~uteonl[ne          ~~~~~                                     rte'
     Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 3 of 50 Page ID #:1477
                  ~~p~~      ~'
                                     r
       ~~                    ~~


                ~ i
                  s                                           ~~
                                                                                   ~L ~l~ ~~'~~~ ~ ~
                 ,~`,
                !E                                               ~~ ~                                                    ~
                        __
            >                 e            ~'
                                            V /                                                                ..




~~          z
            L                              ,/   _'~             ~d/'                          _.__             ._
                                  ------        ----                                                                _.
                             _r r
~ ~S
'
~~-~                         ~~ 7
           ~~: a             C a ~-~ j~~.~1      ~G           j~                       ___                          _

            ~:




                         _.
  ~~ -




                                                                            P¢~e idu :'::er
                                                       ~L~.,_~_ ;~ :•A.GarQIfe? 5[3t:.~~,~l~,i~7's:~OCL7VI~•
Case 5:19-cv-00636-JGB-SP Document 67-5
                                     (~('1fFiled      08/20/19
                                           ii: ~.C~l111                    Page
                                                        ~C~!'1'IC711~, ;< L~.
                                                                            ry
                                                                                4 of 50 Page ID #:1478
                                                         ~l',I~~l~~i j'~r1.
                                                                            ~1;OWNI:1tS lS Wi~~
                                                                                                +AT VOTE          (~1TA9
            o cwEte                                                       WWW.00WLN.GO~~aI




                                                                                                      i

          Your mortgage }gay»'his
                                  are past due, which puts
          following:                                       you in default of your loa
                                                                                      n ag•_~e            ment.    of D      mbar 10,20x3, you             the
                            ?'~~zc~~~Ei srsd Interest
                           ?~~i~r~,t ~~a•~•earag~                             $1,545.08
                           escrow                                            $ 0.00
                           Lats Cl~aig~s                                     $469.22
                           Izisi~tFicze~t Fiu~ds Charge                      $115.89
                                                          s                  ~ 0.00
                           Fees 1 ~~~erases
                          Srspense ~aiance(CFtET1Ti                          $147.43
                                                            ')               $ 3.55
                          lta~erest Deserve Dalwce
                                                         (CREDIT)            ~ o.ao
                          ~'~T~ ~9~JE
                                                                             S 2 274 07
          Or•. mr before ~Anu~~~ R0, 201
                                                  4, you must subntiit pay
          ezTa-ire total daze anioaatat sta                                 ment by Money Gram; da
                                             ted above t~ tl~e appropria                                  nk Cli ck, Money Ord
          beeotn~ due zn the iazt~zim mus                                te address listed at the bc''                           er CerpiSed Ftmds for the
                                                 t also be incinded.                                    ~~n of p e two of this notor ice. Any paymont(s)that
          Fzi1u?'e :m bring y~~,r ?^ccrient
                                                current anay result ~z our
          your total obligation ~vill be                                   ele
                                                unsnediately due anti pay ction to exercise our a ~fltt to fo close on your pro
         collect your total araearage                                      able wsdiout fitrther de~                                perty. Upon acceleration,
                                            in addition to any expenses                              ,~and.       foreclosure proceedings,
         Ii your loan has alread                                           of foreclosure, including                                           we ere entitl8d W
                                         y been accelerated acid for                                   gut not li ited to reasonabl
         possible). Yoid have ~ll~e ri                                 eclosure proceedings ake                                     e att orn ey' s fees mnd costs.
                                          ght to asset ni court the noi                           ad r, begua, we will con
                                                                        i-existence of a default or                           tinue
         O~~l~lEld evil: worl~ N~.4°.~ ba~                                                          a =.~ other fence to accele the foreclosure action (if
                                             ~lc~uptcy lawyers, foreclosu                                                        ration aad foreclosure.
        oce~ custona~rs. ~i~we~ vs,                                       re
                                          we will only release info;u~atioa defense lawyers, housx g cauns~ Tors. and other aut
                                                                             once your written auth ~°xiza                          horized representatives of
        Amer acceleration oftiie debt,                                                                       don ►as been obtained, as
                                               but prior to foreclosure, yo
                                                                            u ma                                                       required by law
        the nute and mortgage. ~e enc
                                                 ourage you to review the pro y have the right tb ~~instate ~ he mortgage loan, dep
        of the debt, ~i~ere may be exp                                          visions ofthe nrne ~~;Id mor                             ending on the teems of
       overdue amount on the ~uortg es and attorney's fees aad costs incarred by "~CW age. Ylease be aware that, after acceleration
                                                ens                                                            tg
                                               age                                                           EN to enforce the mortgage
       sufficient to cover such expans . Any payment to reinstate the mortgage lo~~ aft
                                               es and fees inewred. Paymen                                 er aci leration must thet+efore in addition to the
       loan will be returned, and
                                          will not stop a~~y fareclosiure      ts received that are l~.~s tha                               include as amount
                                                                                                              n t e smowxt required to
       MAY WISFI TO ~t1II.Y.~TS                                           proceedings that have beg
                                                                                                      un. PR' R TO SUBM                 rein state the mortgage
                                            'I'O VERIFY THEE EXAC                                                                ITTING PAYMEI~TT, YO
                                                                          T AMOUNT DUE.                                                                         U




                                                                                                                           ~~.



           This eo~nma~r~fcation
                                 zsfrom a d¢bt collector•
               that pu►^pose. I~rnvever                      attempting to colle
                                        , if the debt is i» active               ct a debd; any                    ration obtaiKed will
                         comrarzr~tieadion is not int              bankruptcy or hc~s be                                                be usedfor
                                                      ended as n~td does no               en d1s                   ?d through b~uptcy,
                                                                             t consCitrlte cm qt                                           this
                                                                                                                   to cdlect a debt.
                                                                                                                                            NMLS # 1832
         .....................f
              ,
Case 5:19-cv-00636-JGB-SP Document ~.~
                                   67-5 Filed
                                           ,~ 08/20/19
                                              ..   _ .~ ~. Page 5 of 50 Page ID #:1479
                             s                         f.~l:~:('11'tiCi F~C,R~.I~~C)~6':"~71:)2~; ~IS ~~'J1~1~:!'
                                                                                                                  ~: r
                                                                            V4'1~UlN.00:Vv +,N.0 1M
         ,
         ? r) .v ti V




       Yow mortgage Dayme~t;~ aze past due, which
                                                  puts you in default of your loan agreeme:
       fo?lowing:                                                                           t. As of                        1Z,2013, you owe the

                           Prncipa: ~.d L~tezest
                                                                             $ 1,545.08
                            In~~~_est.,~.rr~a:age
                           Esc_•om
                                                                               o.00
                                                                            $469.22
                           Lase L:haz~es
                                                                            $ 115.89
                           ~sr~fici~ti~         s Charges                   $ 0.00
                           F~.,. '~~~ usns
                           ~ Sn,-~~ ~' ,::.ice(CA~~'                        $123.87
                                                                            $ Q.85
                           ~.. ~~~s: ~.c.~,:~w Ealance(C
                                                                            ~ 0.00
                           ~~~Z;1x,~~iM,
                           '
                                                                            $2,253.2!
        C:r~ oz before ~~~~err_~1~b ~2,20X3, you          t submit payment by Money Gram, Bahr
        entire total due ~nou?~ slated aaove to                                                        Check, P~oney Order or Certified F~n~
                                                          appropriate ad~ess listed at the bottom                                                   for the
        hticc~e dn~ is `':~ ~+~: '.-r. -lust also b                                                    t page h o of this notices Arty paymenb(s) that
                         ~.
       ra;lure to firing you: a_ceant c          t may result is our election to exercise our right
       yc•av total oblijat~o~r~-'' immediately c3ue                                                 i foreclos on your properky. Upoa secele
                                                               and payable without further demand                                                  cettion~
       ~o]]ect your total zrreara~e in addition to any                                                  In fore osure proceedm~, we are entitled to
                                                           expenses offoreclosure, including but n t
       If dour lean has 21r~~d~~ been accelerated                                                        limited o reasonable atbomey's fees and
                                                         and foreclosure proceedings already be .n,                                                  costs.
       possible). You have t'~e ~ightto assert in court                                                     we i '1 continue the foreclosure actioa (if
                                                             the non-existence of a default or any of ;:r defe
                                                                                                                r to acceleration and foreclosure.
      '   .WEN will work wl~i; bankruptcy lawyers,
                                                            foreclosure defense lawyers, housing cc nseloi
       ovr customers.Icweve.~, we will only reieas                                                             s, ad other authorized sepz        tives of
                                                         c information once your written authorizes on
                                                                                                           has b ~ obtained, as required by law
       After acceleration ofthe debt, but prior to foreclosure,
                                                                     you may have the right to reins ate tbe m rtgage
      the note and mortgage. We encourage you to                                                                        loan, depending on fhe terms of
                                                            review the provisions ofthe note and rr ~rtsag
      of the debt, there may be expenses and attorn                                                          e. 'lease be aware that, after acceleration
                                                              ey's fees and costs incurred by OCti FN to
      overdue amount on the mortgage. Any payme                                                                e force the mortgage in addition to the
                                                              nt to reinstate the mortgage loan aftc accele
      sufscient to cover such expenses and fees incurz                                                        ra 'ion must therefore include as amount
                                                               ed. Payments received that are less t~ 3n the
      loan will be returned, and will not stop any                                                           az ~utrt requited to reinstate rho mortgage
                                                        foreclosure proceedings that have begun.
      MAY WISH TO CALM.US TO VERIFY                                                                  !?RIOR 'O 3UBNIITTING PAY11~iT,YOU
                                                      THE EXACT AMOUNT DUE.




                                                                                                                                                    _

                                                                                                                                              ~~

            This co►nmunication is jrorn a debt colle                                                                    ~         ~
                                                       ctor attemptfng to collect a debt; ta
                Ghat purpose, .~Iowever, if the debt is                                     rry inf oration obtained will be used,for
                                                        in active bankruptcy or has beep
                          cornrnisnication is not intended                                 Mischa ed through bankruptcy, this
                                                             as and does not constitute ~ ^. ahem t
                                                                                                     to collect a debt.
                                                                                                                                        NhfLS # 1852


                                                                                                                         ~L~~j~
                                                tkc~ti~~err Lncitr Ser►•ici~t~,T, L~
    Case 5:19-cv-00636-JGB-SP Document        67-5
                                 t ~~l,l')~I(:;
                                                           Filed 08/20/19 Page 6 of 50 Page ID #:1480
                                                                              I-I()NIIOIA'NI:l2S 1S WI1~:,. `W
                                             .~    --       ~                                                  ): I,
                                                                                  WWW.00WEN.COA~f
                           F_ N


                                  i~9.20~3

                                                                                                                   `IA Ce            Mail (return receipt reques
                                                                                                                C :•~•tificd                                     ted)
                                                                                                                                     er: 7196 9006 9297 Q520 714
                                                                                                                                                                    4 ~
                                                                                                                                             Reference Code: 1310 1
        Glend~~. 4.. ~ u<~hy
        9965 M~'.~.^ ~~lI.E~' ~a
        RANCk~: `~'~;~F~Tvt .ai~'~~ _ ~. ~~
                                            4':730-4f~~0




                                                  ~~ianciAo L:~~aanonga, ~~4 91730-000
                                                                                       0                                       r

              Ade~S3 1 Ou~,'~'~ ` ~' .?,~ ~~
                                                   $a _~".'r,~ ~'E F~~.~~„~ ~ISPAN~4.:
              Es      ~iz~ic~cxc e~  .f~,~ importanc;a. suede afeciar
              ob        ,; < .__.~~.                                       su derecho a contumar }.viendc
    y         pst". ,                ~°>.ediat~~c.ien~ o d~zitacteiios ya                                    `en su case. Si no entiende su
                                                                            due tenezuos represer:. ..tes q~                                oon
                                                                                                             t hablan espat[ol y ern dispontb tenitb,
                                                                                                                                              les pare
                                                                                                                               1

                                     ~~-"__~~:~F~ I~T~~'~~~ ~1~~ TIDE E~
                                                                                      ~NT YOU HAVE.
              I£~~s~,. ~~aF,~~ r~aeiu~c ~ ^`.aapter 7 disc
                                                               harge under flee Bankruptcy Cod
              beep disc?*a?:•g:d ~anrstaa~=.r'c a cout                                                e of the Uni' =~ State; ivr if
                                                        pieted. Cbavter 13 pla►?, this noti                                             your mortgage is the type whicd►
              aga~x~,s~ you °~e~~son~~ly. ~` tie fose                                           ce is not intende and doe ~ not                                              has
                                                          g~in~ an~~~ies to you, this notice                                           constitute an ettampt to vollect a
              mort~a~e a~ius~ t ie ab~a~~e~                                                        is sent to you only as t prel                                            debt
                                                   referenced property. Provisions tuay                                                iminary Step to a foreelos►ue
              pnc ':~~ `c~ r'os--:•~ ~` ..pia. ti:is is                                         be contained wi: : i your ~no                                             on the
                                                           nc~t ~,n <;°.t~ npt to assese that you hav                                rtgage/deed of trust that require noti
                                                                                                       e any parse -; liabils` ':y fox this delr                              ce
             1n ar~.c'atzor~, i~;f~u `:rave A~~ently                                                                                             t.
                                                      filed a petataon under the Bankrup
             beep a~otified of your ba~tc*,~uptcy case                                          tcy Code, tUis nc .ice has ' en sent
                                                              .                                                                            to you because OCWEN has not
             us ~:~e~fater ~:~ic~ ~z~ sae us with If the foregoing applies to you, it is IlYIPOI~ ,'-ANT tU~t you or
                                                                ire f;a]lowiug inforfatatiou: date                                         your bankniptcy attorney contact
             banl ~ u=.tc` ~r~a~`ex .Z~.~~~ fz ~udex                                                     and jurist ~~tion o ~ your filin
                                                        whici~,rc~.;ba~ae filed.                                                             g, your case number and the
            If y~~, ~;a~~e nc~z ~•eaFnt?~~ ~:.°red bankclaptcv
             roller:: a deft. Rl ~.~fe~:~~~~~~:~n                   oi• received a ba~~kmgtcy discharg
                                                    obtained wil3 be used for that pwpose                   e, yea -~e here: Ey notified thSt
            home ~aau and a~~ortgage.                                                               . The debt is ;-~ved to ~CW                     this letter is an attempt to
                                                                                                                                       EN as the owner or servicer of you
                                                                                                                                                                               r
            Unless you dispute size v~Eidity of
                                                         the debt, or any portion thereof,
             assiwied to be valid by ~~WEN.                                                      within thirty (;' ' days :I :er rece
                                                          If you notify OCVJEN in writing                                                 ipt of this latter, the debt will be
            disputed, OCWEIti vuiil send you veri                                                    within thirty 30) day; that the debt
                                                            ficatson of the debt. If you wou                                                      or a portion of the deb# is
            the F~~~iz Resolutg~n ~oaAsuitant with                                                ld like to obtain such ve Scati
                                                             in thirty (30) days. The failwre                                           on, direct your request in writing to
            court as an adnussicr~ ~f'.~aa.'s➢sty by                                               to dispute the =validity, f   ~ the debt may not be constriu
                                                          you.                                                                                                        od by guy




                                                                                                                                            ~~~



i
                  ?~z~s comm~gni~acion is,from a deb
                                                                t collector
                                                                      attertrpting to collect a deF~ any
                        tl~ae° ptrrpose. T~~veve►; if                                                     it ormation obtained will be use
                                                      the debt is in active brntlnnrptcy                                                     dfor
                                     con=munacation is not inte                           or has been disc arg
                                                                 nded as rind does v~ot eonstitu               ed through bcm~Erttptey, this
                                                                                                 t<< 7n art apt to collect
                                                                                                                           a debt.
                                                                                                                                                           NMLS # 1852
                  .. ...............
                 .......
     Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 7 of 50 Page ID #:1481

                                       ~.                                     ;~      ;.s~ic.~~v.. ,rv~
                               ,_ ~         `~.
            ~~                   _           `

                                                                                                           VTA '~rEified             ail (return receipt requested)
                                                                                                          Certif:. ~ Num             7196 9006 9296 9915 0006 ~
                                                                                                                                            ReEcrence Code: 1309 1
         Glenda ~~ _ >";~.~~~ai~.-
         99651ViC: :':'~?~.E~ ~^'
         RANC:€~~'J~.?~~'~~'.~"~`! {_.`>.~~730-460
                                                   0




                ..             _                  ~;~i.~~.575'~4'
                                                                                                                                 7
                                                  Rancho Cu~ara~nga, CA 91730.0000


               ~5~ ~~$it~_~~.<F..L~ ~u~.'~ ~~+ R.~O:ye.S e'~,
                                                                 ~t3AFsLA 1~.35PANA:
               Fs i ~~~~c~c ~r = c      - r,: portancia~. raede afe~:taz su derecbo a continu
               o ~ ,..a nz ~.,ca,sawn ~.~ir.~diatamearte o c^ntactenos                       az vrvi •do en s,~ casa. Si no entienck su conten
                                                                       ya que tenemos representante que hab~aa                                 ido,
               as~~ :ir,                                                                                          espano] y eatan dispom~bles pats

               lie= .~.;c--~ .,;(s;.                                                                                         i
                                        ~~~ ;,<:~~,Ii70TIC: ~i~i THE EYIENT YOU
                                                                                HAVE F, ,.ED B,,~                                    NKRUPTCY
              :~f ~ ';,~-.        _e---. ~ ~" _'v- 7 dascharg~ ~?-d~- the Ba.-~lc~ptcy Code of
              '                                                                                        the United : ates or is`your mortgage is the type
               ~      ', c"- d a _ :, uz~ . ~ ~ ~mp:eted ~h:r~"r 3 plan, this                                                                                which has
                                                                                        rorice is not intended an noes no'~~~onstihrte as attemp
              ~~ '-~~~1              _::~.'   - ., c `aiego~ng a~a_-~. `.o yau, tUis notice is sent to you                                           t to collect a debt
              mo ~z~e aa~~rs `h ac ;;-reverenced propery. Provisi                                               oni as a prE~iminary step to a foreclosure on the
                                                                                   ons may be contained within cur mor~~age/deed of
              pricA ~c c~ec.,os,:;:~;. ~s s,;._,:;, ltis is nct av a~tempt to                                                                bust tUat require notice
                                                                              asser~ that you have any personal .~ility fc t this
                                                                                                                                    debt.
              In -`7:2at~, = co-.t '~ -~~ re ~errtly filed a petition under the Banlau
                                                                                            ptcy Code,this notice :aas been ecrt to you becaus
              been noti£~eu of your bar~;rup#cy case. If the foregoing applies                                                                     e OCWEN has aot
                                                                                         to you,it is IlV80RTA`,' '~ that yc or your bankruptcy
              us ;::~~ed:a~e ,- s~,~ ~-c .~i:;a us with the fcilawing i7forma                                                                         attorney conffict
                                                                                        tion: date and jurisdicti :-~ of yoi r filing, your case
              oa;:.~:~~~cy ~: ap~~e~ nur:~ ;uz under which you have filed,                                                                           number and the

              If v •. ';,i= o~ - °c a. :          = aa•:~ruptcy ~z ae~eived a banitn;ptcy discharge, you aze
              ~oa~ c': a :,e'~:.. .'                                                                               -, reby n ~':iSed that this letter is as attempt to
                                           f     ~.:, ob'ainvd will be used for that purpose. The debt
              homy loan and TMaoc;ga~e.                                                                      is owe . to OCR       as the owner or servicer of your

               Unless you dispute the vapidity of the debt, ar any portion thereof
                                                                                       within thirty (30) r Sys aRer~ eceipt of this ]otter, the debt
               assured to b~ valid by ^~CWEN. If you notify OCWE                                                                                        will be
                                                                            N in writing within thirty (3G days th the debt or a
               dispwt~d, ~C~VEN evil? send you verification of ffie debt. If you                                                        portion of tho debt is
                                                                                   would like to obtain su :",~. veriScj lion, daect your request
               the ~:_~.-~ R.es~IuB on ~Cc :s~.tant within thirty X30) days. The failure                                                          in vvtiting to
                                                                                         to dispute the va:~'ity of i debt may not be construed
               cou:'3s an a~~iss:cn ~~ >:;~~:lity by you.                                                                                               by any




~4t~,a                  phis cofrxsnunicatian isfrom a debt collector attempting to collect
                                                                                             a debd; a .y infot oration obtained wilt be usedfor
                            that p~~ose_ ~Iowever, ifthe debt is in active bankruptcy or has
                                                                                                beer. c'ischar ed through bankruptcy, this
                                       cor;~ rnunication is not Intended as and does not constitute a~
                                                                                                       ~ttem to collect a debt.
                                                                                                                                      NMLS#1852
       .~r~_ ...
Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 8 of 50 Page ID #:1482
                                                          E ~.. .. 'iii_ .t`:r t.:,>.
                                                                                      .L~t~'t~':~~~~`~ ie? ~~~r'~.-~.f~~~~~vji`.
       . :~''      ..                                                                                                               ~}l~e'fti
      ;
      ;c                                                                           -                    ~.,~ ,,v




     3~oa~ ~;       ~                        _:.ti o c., tivhicki p Dais yon in
                                                                                v cult ofyour loezt agreenae
                                                                                                                      att. : of                     o~,zoo,yw►~~ ~~
                                              -_                                                                                                                                          :
                                                                             ~.v~S,OS
                                                                                                                                                1
                    ~-`   - ~-,-   ,.
                                                                            !y~ a 1 ~ oq
                                                                             D A.- .U.



                             r          z;   ;
                                              ~'~~~~
                           ~.-~,. , . F ~~~~~~ c~n~~                        ~ ~.u~
                                                                           ~ a.ca
                                                    F
    ~n o:" c e uz ~                    ~       . ~ ~a~ must subr-~ .~ Layrn
    due ~ a ~ «i ~ e e ~c                                                   er.~ ay :JLoa~ey Gram,Ban
                                               ;u~proaria4e a~ :ass :istea                               k Check, ~                .;ney Or~~~ or Certified
    ante-=; -, _ ., a°, ~ . ~, ..                                               at Ltse bottom of gage iwo
                                                                                                                of th
                                                                                                                                                            Fuada Sor the eaiire bowl
                                                                                                                                   :notice     y payments) that
   Failuz~
                      ~.                                                                                                                                          become due in the
                      rmr ~,., ~:Gce,xa ;,~rrent
   total cr                                             may result in our election to
                     :ic.^ - -ill t:=.rr d:~fely                                          exercise our right to fos<
                                                      due an3 payable without                                                      ;lose on _~ >ur
   azreaz~YR ~,, a~di~oae `c ~.ry                                                  further demand, in forecl
                                                                                                                                   ,~roceec=:. gs, PTo  P~Y. Upon acceler
   been a^ al~Ta'~~ as~~? fe~~cic ~:^e
                                           ~-;lenses offorecJ.as ~~, inc
                                                                            luding but nit limited to             es~                              we m~e oatifled to coll ation, Your
                                                ^?roceedangs a~.*.e~dy begt                             ieasoAablc                                                        ect yORt tOml
                                                                              t+a, we ~~ril] continue the £ore                      olldey'~ ees and cow. If
   is! Co`.'.'.' `kze r,^>s~ Y;~iste+~~e 4~'~
                                              a~f~ult or any ~¢k~nr de£                                        closx:-                                           your loan bas already
                                                                                                                                    action Q'-a poss~'ble). Yau
   ~~~c
                                                                          ~se to acae]~,ation attd
                                                                                                      foreclasure.                                              knave the
                                                                                                                                                                       light Lo asaett
                      ~~3i ~or~- o: b~ cuptcy law
   custo~;;z         bow v~ f ~ ' :-.;i, reld yers, ioreciosure defen5~ lawyers, housing coons
                                                       ase infom~a i~~ oac
                                                                 a your written authorizat                 and ~ther au~ori9ed rep ors,
  After acr~~leration of She deb                                                           ion has b ~a obtain. d, as                 resenffitives of our
                                 t, but prior to foreclosure, you                                                     required by law
  note and ~zartgage. We encoL;ale                                 may have the right to rein
                                        you to review the provisions                           state ~e
  there an~,:~ bs expenses and
                               attorney's fees and costs               of the note and mortgage. ~ mortg~ e ]~, depending an the teams of tlx
                                                           incu rted                                  ease be a: are that, a8er
  mortgage. P,rsy paya~.~nt to                                       by OCWEN to enforce                                        saxleiatioa of the deb
  and fees iacurasd. Pay~z►~nts
                               rei7szate the mortgage loan
                                                              after acceleration mu
                                                                                               the n1 :gage it ddition
                                                                                    st therefore ink ide as az
                                                                                                                          to the overduo amou~ut v~ t,
                                F~e~ived that aze less than                                                      Hint sufficient to cover such         the
  nay fore~~osute proceeding                                  the amount required to rei~                                                        expanses
                              s f alt have begtna. P                                        tate the ~rtgage ~aa
  THE ~~:L~~T l~~~~Ji~I`~ g8~'~a                         ~3Z TO SU~PYIIITTIl~iG                                     wi3 } be returned, awl wil
                                                                                     YAYMF,NT, ~ ~U MA
                                                                                                                 WISS TO CALL U9 't'O l ~t sbop
                                                                                                                                                VERII+Y




                                                                                                                                                    ~
                                                                                                                                                    ~




    Thds e~~r~unicaBio~r isf~a
                                  m a debt collectar cuP
  purpose. R~rau~ever; ~'tfze do-~                        e`xpting to collect a debt;
                                   ~ i~ inactive bank:upt                             any ihfi~t ~~eation obt
                                                          cy or has beep discha                               ained will be usedfw^ lha
                                     Ta~teHded os and does not                    rged throuQ<y .~                                        t
                                                               constitute an attempt to                    tcy, this conzntunicat
                                                                                          colPu~ ~ a de .                         ton fs not

                                                                                                                                                                  ~s # zssz
Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 9 of 50 Page ID #:1483
       --                                            _;,,
                                                                             --
 o     ~ ~.
                                   ,
                                   '
.SE~~'"":~^:'f                      i?
                                                                                                              RYA C: .ified 1V` (reEum receipt requested)
                                                                                                             Certifies +Turnhe~~ 96 9006 9296 9286 1428
                       ~<~~
                                                                                                                                   Reference Code: 13Q7

 Glen-~a':.:: ,.° s=~
 9965 ivlCz~':?;~~,~' 3
 RAN~lYt~ ~~: `~v ~~'~~ , re';, y e 730-4600




 Lo~t~. ;.v,
 Prc~,                 -                         ~ ~"Ay ct ,
                                         ~3_~~:v tiucamong~;~~~~73Q-CQ00
                              ';


                                                                                                                  asa. Si :~o entiende su contcnido, obtenga
       noiii          _ ~:s c~e s:               .-cis. P~aede a. _e~+ ~ su d~rec?~o a ~orttinuar viviendo en s'.
                                               ~ ~:~.acte~ os ya que te>>en~ s represe ntantes que hablan espanof Stand jponibles pars asistir.
  una'•s:YCr"       ~ r.;-r ,~a          .~ ~:
                                                                                                                          i

  Dear~or_rc=~         a'~=
                                                                                           _ I                                            PTCY
                                   ~s-^~~ T,.~L ~~CD"I'ICE T~'d'~I~E EV~1~tTY"OU HAVE FILE ~
                                                                      _ ; ~.,..;r,~p;.cy ~oc~~ of the United States ~        ° your r_:'ortgage is the type wlvch kms been
  If y~~ ha . _ T ^;v ~, _ _ e ~-- - ~ s.:n~ ~~ under 9~~~                                                                  'ute an ttempt to collect a debt 3gaiflst you
                   ~-:.~:* .- ;. ~c   ,~    ..   ,ap..e ~ ~3  ,
                                                             pl   ,'~-     c~otic: 1 at intended ~d dces not ca.-.
  des -.as~~.                                                                                           preliminary ste_.   :o a fore ]osure on $ie mortgage agaiast tlx
                       _`c+        ,; F;_'<: `o you, this mace is sent to you only as a
  pexs~nall
                                             -=c„s may    he con.ai~   ed   within    yeu;   mortgag  e/deed  of trust tr    aequire ~otice prior to foreclosure.As such,
  above-rcr      ~cd;    r~ ,    -
                                                ~ have any persos-      a   ~abili`y    Tor ~'Sis debt.
  ttsi~ is n~         x~ 3 v ~3 ., _
                                                                        the Ban~~ptcy Code,this notice has bo               -.sew tc you because OCWEN has not been
   Ic vddi~c:-, =.`yot~ hive :wce~ti ~ `',ed a petition under                                                                 ~u or ~ ;our banlauptcy attorney contact us
                                 ~tcy    ce~e. ~f the   foregoi  ng  applies      to you, it is IMPORTANT tha'
   notified o` v^~u ba:7cra                                                                                                 _~ our cas ': number and the bazllmlptcy chapter
                                                              infofera   ~ion:   dare   anG jurisdiction of your filing
   immediaac ,~n'a o~ ua ~a v ''-:,. ~iiowing
   number ~.1=~-w:ic,,      ~curavv    :::._..
                                                                                                               ified tt 'xt this letter is an attempt to collect a
                                           b~ -';~~ptcy or rece3vG3 a :~ax~1m~~~c~ ~;ischazge, you aze hereby -he
     If you i~z      .~ ::-ice t ~                                                                         N.     owr~ of 5~~~~ ofyo,~ n~~ ion ffia
     deft. ~+..' - r -rraron eh~ains       d -F=~',i be used for that aurpose. The debt is owed to CICWE
     mortgage.
                                                                                                                                      this lettez, ttte debt will be assumed
                                                        any portion thereof, within thirty (30)days afte receipt
     Unless yo~; a;spute ~r~e va~adit~~ of the debt, or                                                                               m of ffie debt is disputed, OCWEN
                                                                     within thirty (30)days that the de" : or a pc
     to be vali~'~y f)CWEN. if yeL~ :zotsfy OCWE in writing obtain such verification, direct our req~
                                                        N
                                                                                                                                      t in writing to the Loan Resolution
                                                    you would like  to
     will send yea verification of the debt. If                                                           e consl                     d by any court as an admission of
                                                   failure to dispute the validity of the debt may not
     Consultar.'::x~ithin ;hirt;~ !30) days. The
      liability' . .~~^u,




                                                                                                                                             :ed will be us2dfar that
                                                               or attempting to collect a debt; any t~ifar-►nat
               This communi~acion isfrom a debt collect                                           thrcicgh ba,                               this communication is not
                                                   fn active bankruptcy or lzas been discharged
              urnase, t~flti+~evet; ~f the debt is
 Fs`--'
                                                                                      an aite►npt to c'v'dect a
                                                intended as and does not constitute                                                                            1Vh~LS # 1852
                       Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 10 of 50 Page ID
                                                         #:1484

                                                                                                                ~~
                                                                                                                        :~ ~~~=-d ~r~~~t~~F ..                      ;~            ~         1661Worthingtan Ro
                                                                                                                                                                                                               ad,Su
                                                                                                                                                                                                 West Palm B~cFr,FliCs100
                                                                                                                                                                    -~                                               33
                                                                                                                                                                                                   Toil Free:800.746.Z93~
                                                                                                                                                                                                                        6

                                                    ~mou~e~               ~ -r ~~c.~aatia~~~ ~"~a~ g~t~
                                                                                                        ~ ^~                   ~~h~r ~rr~a~~c~~s ~z~A:,
                                                                                                                                        "s~~ ar ~ due includ
                                                                                                                                                                 es expenses wee hanr
                                                                                                                                          ?~cE~.: ,~ ~#tQ~neyfi                       e
                                    -~ ~ - ~itionse~                                                                                                               eesand costs,Pr
                                                                           ,,o ~ . !f'. ~ .., ~~                                                                                   oP eK Y
                             .~:- - ~ ~%~=~~d but ~                                                  ~~:~ ~~,,~s r~~~ ;';g, ~+~-;
                                                                          -t aslled t~ h~~: ~~~o                                  -~     -'~!~~:'~~ ~a~ fees an
                             ., r ~~;°end pal                                                     ~~~. ~~a~se fees end                                          d costs mar have al
                                                                          u~rreats                                         ~x,~a4~~~ ~£ any. ~ntill                                 ready
                                                                                                                                                        be billed to the ac
                                                                                                                                                                            cAunt clue they+
                                                  ,~utrec
         a~ r~~~~° ~ ~> -                 ~ _ -- ~ pr's G                                                    ,-~ = ~F~ - ~ ~ -
         ~a; ~      __                                                      ~~~~~F~~ ~~~;~ ~- ~~~,~                                                 ,~ ~~ provided via cert
                                        -       'ether                                                 Q~~e ~ompaE~~~ ~ ~ ~                                                  fied funds such
                                                                           ~a~` ~a~r~~ ~ . ~`~E a~ a~i.                          ~~ ~ '~r~'. ~ Attorn
                                                                                                        ~:-~~d a nd ~ha , ~ -'~~                            ey's E~row Check, Mo
                                                                                                                                  _~c= ~r': ~r~ ant wi                              nayGram
                                                                                                                                                          ll not be accepfied.
                   m         _
                                                ~               ~ r
               ~ 1~,     .
                         I                                                    x            _
                                 ,.-        ~i;~ ,~.. .~ .~ ~. ..,                       (~a.             ,h         r; S:~t
                                                                   k      .         mac ~                        E
          ~i4y r~~                                                                                   ~C~:...a
                                                                                                                          .~
                                                                                                                                                            '
         {t ~p.'                                                                  ...'.~~f Ai~,.._                                                     ~ q +yT
                                                                                                                                                                    ~e~~p
                                                                '                                                                                ~'b~n9sR~e
                                                                                                                                                            ~      r ~A ~lSI~~~ 'e.
        !'6~Se`N            ~~A!'.,
                         I.                                                                                                                      LJ4YA'~II ~L~
                                       "?,i':
                                                                                                                                                                   ~ .IYI ~¢
                                                                        .~.}$..                                                                                              SIi1~~ `~~I
         ~ '_._
                                                                                                                                            ~    ~M~ QE~Ji
                                                                                                                                                           ~`i     '~Gr67`4
                                                                                          `:€PRA.
                                                                                                                                                 .. ~..,                s~a'3^
    ~                                                                                                                                                                                 *a~
                                                      F :~          ~     `"~ Ii KT'~rC~~Ml~a"9, ~
                                                                              .i
        6~~.,1'F.G"'°.                                                                          IG-.~~
                                                      /'r^:,.~,.,                                                                            E~~rSr
                                                                                                                                        ~t I      J P'(            ~~RG{FS
                                                                        .'a3..1 ~.~ ~~~~
                                                                                         ~~G'$~9{r~
                                                                                                    'U~~Q~~~                   s~n~~m   V   1 'V~.~~.~ 1.~'
                                                                                                                                                                    ~P.~{rQC'
                                                                                                                                                                            ':1~ ~L
                                                                                                                                                                                1   b
                                                                                                                                            p 47~ ~ ~~7
                                                                                                                                                        Vr         '1
                                                                                                                                                ~ e'4~F' 9nr °,e   .g,gxl
                                                                                                                                                                          Ph ^I
                                                                                                                                                                                f~~1?~ $U~t@ 1
                                                                                                                                                       .                                       ~
                                                                                                                                                       :
   *~,~~ ~ ~      -      ~ ~~3~ ~ a~~
                                                                                                                                                                      >s

   r~~r~~ m~ _: ~       ;-y~ f~~~,~_ . ~.,,~,~_•.`,~~~ made pa~a~a~ ~~: oew~~ Loan Se
                                                      ~~ ~~a~~aad~~ ~~ the fr             cv9~i~~, ~~.~. ":mo
                                                                              ont ~f any ~sfee~k ~r ~~             r ~,' ge account nu
                   `~                                                                                   ~E ~a~d~s                     mber,boRaNr~'s
            ,p~,~~~     ~~'~~t s~~._ ~'> ~                 •
    Cede ~E~Y; r-.- --~                                                                                                                        ._.._
         .~-~     , ~',                                                                                               s`
        ~~  - k.. ,~i`                                                                       Receiver Cc =~:: 235
    I~eFer~€~~~: ~~- ~~a~ ~~                                                                Payable toe ~~nren
                              ~r ~€ur~~T~ ~'~1~Q25                                                                   roan Servicing LL
    Agent 1,~ ~~. "~! ~~~                                    796~                           City,State: =~land                         C
                               ~.~~~'~                                                                              o' Flerida
                                                                                            Reference: 'given l~
                                                                                                                        an Number#7140
                                                                                                  t IoCat~; ~.~ $00.',26                 257960
 '""Wes~~rr~ IJ~~.; ~~ ry                                                                                                 .9400
                           ~ ~~~~~~~,rm ~~y
 transac~~~~ ~u~; :;::                                  ~~arge a Tie fvr t~a6~
                        a~9~e                                                  seavice. Contact Wes
                                                                                                     ter::.. Anion ar Mo
                                                                                                                            neyGram for any pa
                                                                                                                                               yment or

                                                                                                                                                                                               ,~~7~
                                                                                                                                                                                               ~----.,
 NM~s# s~~a
 This comtrourtPc~~s~~
                        as f~~rr~ ~ ~e~a: sa~~ec
However,6f the si~~~                             tor atte~+ptirug to co
                        As bra act6~e b~f~k~uptc                        il~ct a debt; any in                                              REINSTE
irrFormcrtional pc~€ea                            y or has been disc                         form~~;ivn of 'ned
                       ses ~niy wit~a r~~a                             ha rged fhrough bankru                     will be used fior
collect ca debt ~ra~a                        rd to our secured li                              pt~~+=, this nm                      thpt purpose,
                      ~s~u ~a~rs~nally                              en vn the above ►efe                        untcation is p~ovlde
                                                                                           renced ~~~ct►~r It                         d perreiy for
                                                                                                              is not intended as
                                                                                                                                    an otDempt t~
                                                                     Pa~~ 3 of 3
        ~~~~
         ~ ~~ - ~~ ,
                    Yl~✓~                          .~~~',~1
                                                   _. ~-~ ~ ~
            ~~ -~,~~ ~~                                 ~~            h~~
                                             ~~ ~ ~ G~ ~ ~ ~ ~"-
                                                 ~~~~g~~
 ~~~
                                                        ~5
                                                 ,~ ~~ ~~~ ~ " ~
                                                 g`
                                                  t..Q S
                                                             ~ Al
     ~,~?..~,                                     ~~ ~ ~ ~          ~,~~`~e~ ~
                                                   r. o~~
  ~~~ ~                                                ~ ~~~
                                                                    :t, Q - ~-- L..
                       ~1                       ~-~~ 5 --~ ~ ~'~
                 -~~~ Q~                       ~~s~ ~~L
                                        ~ ~ s~~                           ~,~/b~~
                                               ~f,~-. Q ~ ,            ~~
                                                      ~~~~
                                                      ~~~~~
                                                          ...~ ~~.(~~1~
                                                        ,~ `~~
                                                      e_~                ~ ~ l ~.~.7
                                         (mil ~~C~
~~.
                                    #:1485
  Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 11 of 50 Page ID
              `Case /'                      ~
                    5:19-cv-00636-JGB-SP Document                                 ~~
                                                  67-5 Filed 08/20/19 Page 12 of 50 Page ID
                                                 #:1486
           ~'-~`~~~6~"3
                                               ~~ ~~

             I~ _ ~~ ~~ ~~.~,                      ~'~ rya ~-tea ~~~~
                                                 ~             ~;'~ ~~
        ~~ ~ ~
                              ,.
       ~~ _ ~7~ ~~ ~' - - ~ ~
  ,~ ,
       e     ~
                  ~i~~ ~~    ~ ~- ~:~                                                         /~~%~




o~°~`~_e
   ~~ ~
'
m                  S    ~
 ~,
,~ y L ~4~ `~ r _ i~               ~a~~s4~                 ~~
                             ~~      ~ ~ `~                     ~   ~- ~i~ ~~~Zg~.~
 .~
                            ~~                ~




                                                       ~~

                  ~~'~ j~   ~ f~~~~~ ~~




                                                                                 -~
,:.~        ~~.

                                                                              ~~
Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 13 of 50 Page ID
          9                //'
                                  #:1487               p       ~/

  ~''                                                       .L                                               -,s'
                                                                                                                fir , ~~ry~3 ~
                                                                                   ~            ~ ~ ~~




    ~ ~~ ~                                   _ s,
                                                —~ r~~ Ja~ ,                            ;.~~,°                                   ~



                ~                                                   ~        '~         P         ~/ j]
                                                       ;~ s                --
                                              t,
                                        ~~ _ ~ -
                                          '
                                          % ~ ~' ~                                                                           ~                            ~              ~

                                                                                                                                                                    ~~ ~
        ~ ~ °~ ~                                                           ~-.
                                   ,~-                              ~ y,,
                                                                    :~                                                                                        ~ ~~~~
        ~.' f~ ,       '°   ~ ~~   \    ~                  /~
                                                           ~~'
                                                                  j
                                                                  `.'mss .,__ ._~                                        ~                                    ~-`".>'



                                                                  .,]~~,                                                                               f
                                             '
                                             ~ ~~`~               .1/~                                                                                 ~J
                        l                    k         /~/               ~   ~ .
                                                                             ,;~                                     i
                                                                                                                                                          ~             ~.-_~-
                '~ ~                                  '"          ~                         Y             '/r_
          -~
                                                    r~` ~
                                                   ~~-                                                           ~                   ~d         s~~ ~ ~~~
                                                       ~~ ~;
                  ,q,~
               m•~yJy ~ //              4a
                                                 ~ ~
                                                 ii
                                                          -~             - ---         —.                        i                                             -~-_-- _ --~-
                                                 T          `as                                                                                  ~'
                                                 ~~                          ~~                                      i
                                                                                                                                                                    ~
                                                                                                                                                                                              ~~

                       ~ .,d                                                                                                                                                         ~'
          ~
                                                                                                                                                      __ - ~ --              _._.,- ..    {
                                                                             ~a ~~ ~,                                ~



            ~ ~- ~ ~
                                                        ,~ ~~~~
                                   ~~                 ~`        ~~
                                                                                                                                                                                              ;::
                                                                     ~           ~~~a
                                                                                   _:-_                 __—~.
                                                                                                     ,~__._                                           ~           ~ ~~e
                                                      ~-                                                                     !            .,.
                                                                 ~ ~            ~ .~                                                                                    -- - -
                                                                         o           ~ ~ ~~
                                                                         ~         ~9
                                             ~-                                        ~~J 4~                                        y




                                    r                             ~ u°             5
                                                                                                  '` ~
                     Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 14 of 50 Page ID
                                                       #:1488


              ...
         •x
...mss


                                                                                                                 ~~ a'O`~f
               ~~                                        P~ai~ @ANtls        ~1 Few
r ~~ 1                                 ~~,      e68      ~i Pey              BUSIP~SS
E   ~               ~~                                                                     58sC f...5f3~13~

                         Paiat         93~,~i3c,.~€~
     0~1.SiE2t4B=                                       S`!4 Pay             PREMIER PLUS CKG (...3580)

 07/OW2015               Paid
    02/09/2015                         ~3,0~~.~3~       8lII Pay             CtIASE PREMIER(...6327)                                     f
                                                                                                                    i
~~1/ZO/2015              Pald          ~~.,     .~p
    O1/21/Z015                                          ~I Pay               PREMIER PLUS CKQ(...3580)

~
i~o9noia                 nay
r s~iatoia                             #s,00e.00 eu~ r ay                    CHASE PREMIER (...632            ~~~

su1~~zoi4                Pahl          *i,008.
     11/18/2014                                         Sill Pay             PREMIER PUJS CKG (...3580) !f

10/37/2014           _
                                 s _      Q~•~          ~fl~ Pey             PREMIER PLUS CKG (...3580) '" /
                                 ~~
                                 1 ,      Imo

                         y             ~~/      Y.GiC      j~ C'a~/
                                                        ~~,j                 PREtNEER PLUS CKG (...3580)
                                                                                                                        •    l



                         Paid          $a,~.~~          VIII PeY                                                            •~z~ ~ ~•,
                                                                             CHASE PREMIX$
                                                                                                                         ~       ~~
~/Q7J2014                Paid
  08/x4/2014                           ~1~~~            ~ PeY                BUSINESS C:.ASSIC (...6043)

                                                                                                               ~
                                                                                                               'w~ `f ~'v v V




                                              .~ -.~... _ ,:~Y~ ~~ ~ . _ ~.~ ~. ti


 k                               ~ ~~~
~
~           ~~               ~(D b~~~
          ~~
~~



 - ~                                                               .{ .~.:
        Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 15 of 50 Page ID
                                          #:1489

        CHASE                                                                        January 01, 2014throughJanuary 31,2014
     JRMorgan Chase Bank, N.A.
     P O Sox G59754                                                                 Account Number: 0000008fi6176043
     San Antonro, TX 7826 9754

                                                                                 CUSTOMER SERVICE INFORMATION
                                                                                Web site:                          Chase.com
                                                                                Service Center:                1X00-242-7338
     OC401D76 DRE 7D3 21.0 03214 NNNNYNYNNAIN 1 000000 0 61 D000                Deaf and Hard ofi Hearing:     1-800-242-7383
    GLENDA R M1JRF~HY                                                           Para Espanol:                  1-868-fi22~4273
    DBA ML~RPliY FAMILY DAY CARE                                                International Calls:           1-713-282-1679
    PO BflX 402
    RCH CllCAMONGA CA 91739-402
                                                                                                                                           ro
                                                                                                                                           0
                                                                                                                                           8
                                                                                                                                           R
                                                                                                                                           e
                                                                                                                                           0
                                                                                                                                           S

                                                                                                                                           0
                                                                                                                                           0




iNe will update your Deposit Account Agreement
Effective March 23,2014, we will be updating your agreement, including:
    • How we de#+ermine the exchange ra3e that we use for foreign-currency transactions. See the 'Transactions in a
         Foreign Currency" section.

    •    How we handlQ dertaands for payment by another Chase customer whose item you cashed or deposited with us.
         See "Our right to charge back deposited or cashed checks"

    •    That we use the description of Returned Item fee if we decide to pay an item after we initially deade to return it.
         See "insufficient funds, Returned 13em, and Extended Overdraft fees."

    •    Wfiy we may block or delay transactions or restrict an account to protect you or us or to comply with legal
         requiremerds. See "Restricting your account; blocking or delaying transactions."

All ot#~er terms and conditions remain the same. For a copy of your agreement, log on to chase.com or visit a branch. If you
havQ questions, please call us at the telephone nurraber listed on this statement or visit your nearest Chase branch.

 CHECKING SI~MMARY Chase BusinessClassic
                                               INSTANCES                        AMOUNT
Begirw~ing Balance                                                             X11.99
Deposits and Additions                                 72                      6,310.59
Checks Paid                                             1                      - 284.71
ATM &Debit Card Withdrawals                            23                       - 958.16
Elsctror~ic W.itbdrawals                                4                       - 510.00
'Fees and Other 1Nithdrawals                            2                    - 1,035.00 ~'
Ending Balance                                         42                    $3,510.83



Your mont#~ly sera+ice fee was waived because you had at least 5 debit card purchases during the statement period.

D~POS~TS ANA ADDITIONS.
flATf        DES~CRfPTtON                                                                                                   AMOUNT
b1/03       Service Fee i2eversal                                                                                           $'~ 2.~~
01/D3       Service Fee Reversal                                                                                             12.00
D1/03       Deposit    5783fl'1526                                                                                          40D.00
01/10       Deposit    563549692                                                                                            989.01
01/30       Online Transfer From Chk ...3580 Transaction#: 3687650681                                                        79.00



                                                                                                               Page 7 of6              -
          Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 16 of 50 Page ID
                                            #:1490

        CHASE =r                                                        November 27, 2014 through December 23, 2014
                                                                            Primary Account: X000888266327


                                                            /~ m'-~ ~~
                                                            l
TRANSACTION DETAIL (continued)
 DATE     DESCRIPTION                                                                      AMOUNT           BALANCE
 12/09    12/09 Online Payment 4315711131 To Cucamonga Valley CA Water                    - 125.00          2,455.23
 12109    12/09 Online Payment 4315711135 To George Bowman                                - 105.00          2,350.23
 12/09    12/09 Online Payment 4315711134 To AT&T Mobility                                 - 80.25          2,269.98
 12/09    12/09 Online Payment 4315711133 To Chris T Shitibata Dds                         - 25.00          2,244.98
 12/09-   12/09 Online Payment 4315711139 To Oawen Loan Servicing LLC                   - 1,008.00          1,236.98
 12109    12/09 Online Payment 4315711136 To Health Net                                   - 173.29          1,063.69
 12/09    12/09 Online Payment 4315711141 To Cucamonga Valley CA Water                    - 125.00            938.69
 1?J09    12/09 Online Payment 4315711140 To American General Life Companys               - 106.00            832.89
 1Z/09    12/09 Online Payment 4315711137 To J.M.Pool Service                             - 100.00            732.69
 12/09    12/09 Online Payment 4315711143 To John Logan                                   - 219.00            513.69
 12/09    12109 Online Payment 4315711144 To Atty.Edward Hess Jr                          - 135.00            378.69
 12/09    12/09 Online Transfer To Chk ...7254 Transaction#: 4316528190                     - 60.00           318.69
 12/10    Card Purchase With Pin 12/10 Arco Paypoint Rancho Cucamo CA Card                  - 39.60           279.09
          1489
 12/11    Deposit 1433956506                                                              2,697.33          2,976.42
 12/11    Card Purchase        12/09 Mountain,Mikes Pizza Rancho Cucamo CA                 - 20.51          2,955.91
          Card 1489
 12/11    Card Purchase With Pin 12/11 99-Cents-O
                                               #          640 Rancho Cucamo CA              - 31.12         2,924.79
          Card 1489
 12/12    Card Purchase         12110 Mountain Mikes Piva Rancho Cucamo CA                  - 22.67         2,902.12
          Card 1489
 12/12     Card Purchase        12/10 Mountain Mikes Pizza Rancho Cucamo CA                  - 3.00         2,889.12
           Card 1489
 1?J12     Card Purchase        12/11 76 10027720 Rancho Cucamo CA Card 1489                 - 25.22        2,873.90
 12/12     Card Purchase        12111 Wal-Mart #5691 Upland CA Card 1489                     - 67.60        2,806.30
 12/15     12115 Withdrawal                                                              - 2,438.61           367.69
 12/15     12/15 Telephone Transfer To Chk Xxx~ocx0533                                       - 60.00          307.69
:12115     Card Purchase With Pin 12/15 Costco Whse #0678 Rancho Cucamo CA                 - 102.79           204.90
           Card 1489
 92/ 5     12/15 Online Payment 4328314672 To J.M.Pool Service                              - 80.00            124.90
 12/ 6     Card Purchase       12/15 Wendy's 8610 Fontana CA Card 1489                        - 6.13           118.77
 12/17     Card Purchase With Pin 12/17 Dollartree 1387 E Foot Upland CA Card                - 2.13            116.64
           1489
           12/17 Online Payment 4332670113 To Mapfre Insurance                             - 116.00              0.64
  12118
           Interest Payment                                                                    0.01              0.65
  12/23
             Ending Balance                                                                                     $0.65




                                                                                                ~.                    ~~
                                                                                                                                            ~~If
Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 17 of 50 Page ID




                                                                                                ~1~ 91 Z0 14
                                                                                                   12J10l201                        14Y1
                                                                                                             4                                    X1,008.0
                                                                                                                                                            0     81N Pay
                                                                                                        11/17J20                                                                    CHASE PR
                                                                                                                14                                                                           EMI ER (...6327
                                                                                                                                                                                                                     /~
                                                                                                                                                                                                                        w   ~ ~
                                                                                                           i1i181Z01              fRMid                                                                         )               ~
                                                                                                                        4                        ~Y,008.0                                                                                                         i
                                                                                                                                                           0     ~t Pey
                                                                                                       10/iTJ201                                                                   PREMIER                              ~~~"
                                                                                                                 4                                                                         PLUS CICG                        ~'~
                                                                                                          ia/2Q/201               Paid                                                               (.  ..3580)                                             `'
                                                                                                                        4                       ~1,0~,0
                                                                                                                                                        0       801 P8y
                                                                                                     09(16J20                                                                                                        `~` -
                                                                                                              14                                                                  PREMIER P                                  ~-~`                           'Eq
                                                                                                                              Ca~el~d                                                      LUS CKG (.                             ~
                                                                                                                                                                                                        ..35$Oj
                                                                                                                                                #1,OQ8.0                                                                 J~jd'
                                                                                                                                                         0 ~ Pa                                                                 Q'~~
                                                                                                    08/05                                                       y
                                                                                                          ( 2 0 1 4                                                              PREMIER                                                               ;~
                                                                                                                              Paid                                                         PLUS CKG
                                                                                                       08/~/2D1                                                                                       (...3580)
                                                                                                                    4                       ~1,0~.                                                                   /b —
                                                                                                                                                  ~         Biil Pay                                                        ~i~p .-
                                                                                                   X8/01120                                                                      CHASE PR                                          `~
                                                                                                            1 4                                                                          EMIER~(...
                                                                                                      06/04/201              Paid                                                                   6327)
                                                                                                                4                          ~1,008.0                                                                 I r_ _ /
                                  #:1491




                                                                                                                                                      ~    Bit Pay                                                           ~~r ~
                                                                                                                                                                                                                    V              ~~
                                                                                                                                                                             BUSINESS
                                                                                                                                                                                         CLASSIC {.
                                                                                                                                                                                                      ..6043)                                      i
                                                                                       IPMorgan
                                                                                                  Ch as e Bank, N.A.
                                                                                       Equei f3p~                    Member FD                                                                                                                ~s
                                                                                                  rtalMty Le                   IC                     _~__._.~_.
                                                                                                             ader                                                 ._
                                                                                                                                                          /~                 _.~._4.._
                                                                                                                                                      I                                  C
                                                                                                                                                                                                                                        f:,
                                                                                                                                                          Gv ~               t
                                                                                                                                                                            ~, ~D h~u3
                                                                                                                                                                  ~~~ ~~
                                                                               • -- .,.~
                                                                                        .............w...,
                                                                                                         .......
                                                                                                                do..TlD
                                                                                                                            sed~ower~e
                                                                                                                                       Ai~ihIRA~~iU/
                                                                                                                                                       9CiT32B
                                                                                                                                                                  447
                                                                                                                                                                                                                                  1/1
11/16/2014   Case 5:19-cv-00636-JGB-SP Document    67-5 Bills
                                          Chase Online-Pay Filed  08/20/19 Page 18J of 50 J Page ID
                                                              - Conflrmabon
                                                  #:1492
   CHASE ~

     Pay Bills



        Payee            Pay From         Send On      Deliver By      Amount    meatus
                                                                                 Transaction No.

        ocwen            PREMIER PLUS     11/17/2014    11/18/2014   $1,008.00   `~ ~;-;
        ,r_yse~ I~3r.    CKG (...3580)                                           .... _ ,,_,._

        !Ic. .796C~

                                                            Total:   51,008.00




iRC-0organ Chase Bank, N.A. Memher Fpjr
=~ual Qp~ortunity Lerder




                                                                                                   .


                                                                                                   V




                                                                                                            U~


                                                                                                       U
                                                                                                       ~




                                                                                                                ~~

                                                                                                           \~




                                                                                                       /         l~
                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                      V
                                                                                                                                              }
Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 19 of 50 Page ID




                                                                                                         17J09/2014
                                                                                                  .         12/10/2Q14                      Pad
                                                                                                                                                               $8.009.00
                                                                                                                                                                                    Bid P8y                                                    r~..f
                                                                                                                                                                                                     CHASE PREM                                      ..~
                                                                                                                                                                                                                II  ER(...6327)                            t wry+
                                                                                                                                                                                                                                                           v~                     .,
                                                                                                                                                                                                                                                                                                  ~
                                                                                                        1~1~812014                          ~~                ~s.OQ6.OQ
                                                                                                                                                                               ~ Pay                                                             ~( ~~~(i~
                                                                                                                                                                                                    PREMIE   R PLUS Ci~a
                                                                                                        10f17/2014                                                                                                       (...3580)         a
                                                                                                                                            Pei                                                                                                ~     -----.•,.,,
                                                                                                           10/20/2014                                        ~1,00a.00                                                                                   ~ ~~
                                                                                                                                                                       ~ Pay
                                                                                                                                                                                                   PREMIER PLUS
                                                                                                       09l16i?Ai4                                                                                                  G'KG (...3580
                                                                                                                                        ~neafa~                                                                                   )                         ~i
                                                                                                                                                             #8.608.110                                                                           ~ifQ~~~~
                                                                                                                                                                             ~ Pay                                                               f         :'
                                                                                                                                                                                                   PREMIER PLUS
                                                                                                      08J05J2Q14                                                                                                GCG (...3580
                                                                                                                                       Patd                                                                                  )             !
                                                                                                         081 2014                                           X1,00..00                                                                       ~ —~~
                                                                                                                                                                             B~ Pay                                                               ,.(
                                                                                                                                                                                                                                                    . ~
                                                                                        '
                                                                                        ~
                                                                                                      08/0112014
                                                                                                         oetoa/aoia                  Paid
                                                                                                                                                            ~5.~.@@
                                                                                                                                                                          Biq Pay

                                                                                                                                                                                               CHASE PREM
                                                                                                                                                                                                               I6t(...6327
                                                                                                                                                                                                                           )               ~ e ~ ° ~f' ~ . ~ , s s
                                  #:1493




                                                                                                                                                                                               Bt1SINESS CL                                                                   j
                                                                                                                                                                                                            ASSIC (.   ..6Q43)
                                                                                       4
                                                                                       S     ..,..
                                                                                                                                                                                                                                                                          ~                   ,
                                                                                                          _ _.. ...__.._.
                                                                                                                            _..    ... _.
                                                                                      1PMor ga n Ch as                                                ._.
                                                                                                       e Bank, PI.A. Memb                                      ... ..
                                                                                                                                                                             ._._
                                                                                      Equal OPPcrdun                      er t~It
                                                                                                       tY Lender
                                                                                                                                                                        /~                                                            _'
                                                                                                                                                                        ~                           ~c                                                               {~
                                                                                                                                                                                                     J                                                                                    4
                                                                                                                                                                                               0                                                                                          1
                                                                                                                                                                          Gv ~                ~, to cos                                                                               s
                                                                                                                                                                                      ~~~ ~~                                                                                          t
                                                                               • --   .,/.... -
                                                                                                      .dnw....
                                                                                                               ...~.T             1Osm~?.I
                                                                                                                                                  ~s.~Ar1~
                                                                                                                                                            11/Ile~1
                                                                                                                                                                        +n
                                                                                                                                                                                                                                                              '~'~
Case 5:19-cv-00636-JGB-SP Document
                            _ n        67-5 Filed 08/20/19 Page 20 of 50 Page ID
                               ,, ~ ,,#:1494-. -_ . ..: ..

                                                                                                                                 ~~~~
                                                                                                                                 .~ -,~~~.r~ _ _

                                                                                                                 T                ~~
      __ 2_                    ~ _ _-_~,~ ~~.
                  _            ~__           a                                                       ~~,~
     .
     ._,                            ...
       ~A R ~




       x ..Llu+

             TESL ;~               - ,.:...?

        sees'.                                                                                       :dJAi
                                                                                                     50.40
             rtanii            v               ^~,ount ~ss~eu~~sc as a~ ecsKa
                                                                              , ~:;Y:e as tease dt~sinessCl~•           -~:•mil.



                          -~          -.~.~                                                                            .~~~            ~~ ~ _
                                                                                                                                       w~~.;.t.~
    .- ~                                  ~~4,~p~
  ~.i/vl                   i~. .'7(.;~~~{iili<~OO~CN.~~                                                                 i . ~)         ~.-. 'S
                                                                                                  ..._.,---
                                                                                                                     ~Sr~.uJ           ~    I.a.J
  C~31                 ~,^+ Cr,G~~ Trn~er To Chk ...6Q4S Trans
                                                              actionl~: 2&424"e9C~               ~                   IC10.00               ;i3.~1
    :   ,3            - -f --a~~t~ from Chk ...6043 Tr
                                                                           lion#: 285i949191 ~
 ".:> ~ ;
        r              < ~ `r:~finc ;       ~:io Chk ...6043 ira~saotcon~: 2E5i~:it~                               '~~i,:i~ i~;.1~:3.
                                                                                                                                   ~1
                                                                                                                   _-_
 ~~1~~                    i ~'..~~.~,~ _9 te31h ~ X9/48 Ralohs i~5'r.                              .~            - ^`~."~i —  's~3. --
                                                                                                                                     ~
                                                                               ~~ss gyre F .,~, a :.'n r)ae~
                                                                                                                    ~~:.r3    :~'~~.'1
 ^.,?,''?3            -.~r' ~'r _.h.
                                   ,,:~A~'~ti Air, '3~.~lafi Fk~iphs .,~+s-a~t g~saF
                   <:rySP                                                            'tn Fc;,';= -; r;A CeN                            3'Y.~.^•?
                                                                                                                     - 3.93
t ~~G
?
;     ~eav~4ii                     ~99132i9
 Q3/07            ^?"'7 VUilhdrdwal                                                                                •~3.~r9          1,7,
                                                                                                                                       52.%2
                                                                                          _ _.~.               - t.:SO.00                  222
 09/t4             _ _ ~,~ Purchase With ~ OS(13 Food 4 Less
                   C3P0` R5&f                                  12879 Fo.RenGho Coca CA
                                                                                                                   fi4.98           ].OA6.3~
 09H~             09114 Onle~e Payment X71590To
                                                          American Fbme Mortgage
 09/17            L)eposil      389854058                                                                      -1,;.;05.17             41.17        ~~~'~12~v►~2~L v`~'C/ 1
 0~!8             Cand Putchasa                                                                                 8,~ 08.32           6,35Q.49
                                         0 18 Dell Sales 8c Ssntice 866-393.94
                  4557                                                         60 TX Gard                           86.18                                 C~-f_C[^
                                                                                                                                    6254.30
 Q3/i9            Card Purchase          09119 Dell Sales ~ Service 866.393-
                  4557                                                       960 TX Card                           24.77            6,239.53               C3~-7
                                                                                                                             Py>>2d8




                                                                                                                                    ~
                                                                                                                                    ~
                                                                                                                                                                    /
                                                                                                                                                                                                                       r
Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 21 of 50 Page ID




                                                                                 .---
                                                                                                                                                                                                                                                                         ~.̀~'J
                                                                                                                                                                                                                                                                              '~~
                                                                                                                      12(091 2 0 1 4
                                                                                                                         12/1Oj201                 Paid
                                                                                                                                     4                       ;1,008.0
                                                                                                                                                                           0     8111 Pay
                                                                                                                     il / 1 7 J 2 0 1                                                           CHASE PR
                                                                                                                                      4                                                                 EMIER(...
                                                                                                                         il/18J201             19&)                                                               63         27)
                                                                                                                                        4                   ¢1,008.0
                                                                                                                                                                     0          ~I Pay                                                      ~+
                                                                                                                    lOJ                                                                         PREMIER P                                ~(~a
                                                                                                                        i 20 1 4                                                                          LUS CK
                                                                                                                                              Pad                                                                    G(...3580
                                                                                                                       iQJ201201                                                                                              )        ~~
                                                                                                                                 4                          $i tl~.0
                                                                                                                                                                       0       BIII Pay                                                          i~~
                                                                                                                   ~l16/2014                                                                   PREMIER P
                                                                                                                                                                                                         L US t~tG (...
                                                                                                                                             Canceled                                                                      3580)
                                                                                                                                                           ~i,00B.0                                                                      ~~1
                                                                                                                                                                    0      ~I{ Pay                                                               ~fR
                                                                                                                   D6/0512Q1                                                                  PREMIER P                                                              f
                                                                                                                             4                                                                         LUS CKG(.
                                                                                                                      OBj06/2014            Paid                                                                      ..3580}
 ~t                                                                                                                                                       $1.008.0                                                                     f(~-a
                                                                                                                                                                   0       Hid Pay                                                           i~p .-L
                                                                                                                                                                                              CHAS                                                   ~
                                                                                                                  08!0 1/ 2                                                                          E RREMIER                                                   1
                                                                                         .
                                                                                                                           0
                                                                                                                     x/04/201
                                                                                                                             14
                                                                                                                                4
                                                                                                                                            Paid
                                                                                                                                                          $1,006.
                                                                                                                                                                                                                 (...6327)
                                                                                                                                                                                                                                          /~~,~.~
                                  #:1495




                                                                               ~   ~                                                                                    BiU Pay                                                    v
                                                                               C~~'""                                                                                                        BUSINESS
                                                                                     .                                                                                                                  CLASSIC (.
                                                                               .
                                                                               ~ ~ ~                 «.                 ~ ~ ~-_
                                                                                                                                                                                                                     ..6043)
                                                                                     ~              ]                           ~ ~ ,_- W ~_ ~. .
                                                                                                     PM or ga n Ch as
                                                                                                    Equal Opporp e Bank, N.A. Member FD
                                                                                                                  anity tender          IC       - _ _                                                                                                   4
                                                                                                                                                                    ~~                         ~-S ~
                                                                                                                                                                                                                                                             I
                                                                                                                                                                        Zt1                 w~ ~b h~
                                                                                                                                                                                                     -o~3
                                                                                                                                                                                  ~;~,ticJS~ ~~
                                                                                             ..-
                                                                                                 ..~.....,.,~..
                                                                                                               ..►~,...,...
                                                                                                                           ,.,..,m..T~
                                                                                                                                       .~   ~ua~+unu
                                                                                                                                                                      td9Q73~14
                                                                                                                                                                                     7
                                                                                                                                                                                                                                                  v~
8/4/Z014         Case 5:19-cv-00636-JGB-SP Document    67-5 Bills-Corifirm
                                              Chase Online-Pay Filed 08/20/19
                                                                           adon Page 22_~"yt
                                                                                        of 50 Page
                                                                                              \    ID
                                                      #:1496                             C.!
                                                                                             ~~              (~

                                                      ~"`I'                              ,~:.,~ %~ti
        day Bilis                                                                         ✓e


            payee                     ay From    fiend On     Deliver By     Amoun4 'meatus
                                                                                     ~ran~actio~s Igo.

            ahonsi                   CI-!?,SE    8/5/2014      II/G/2U1~   ~+g,~0~.00
            homeward                 P~~IER
            wort                     (...5327)




F~3•~il C)p G';iC~CliliV ?_a!i~^..




                                                                                                         (        /(
         Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 23 of 50 Page ID
                                           #:1497

         CHASE                                                                      July 01, 2014throughJuly 3~, 2014
        JPMorgan Chase Bank, N.A.
        P D Box 859754                                                          Acxount Number: 000000866176043
        San Arrtonio, TX 78269754

                                                                             CUSTOMER SERVICE INFORMATION
                                                                             Web site:                         Chase.com
        .1.~,,.III.~.i,.H,l,l~~II~~~,1,~1lI~~~,~IdH~~~~~l~i~.li~             Service Center:               1X00-242-7338
        C041D733 DRE 7D3 210 21314 NNNMNNNNN1~iN 1 000000000 61 0040
                                                                             Deaf and Hafd of Hearing:     1-800-242-7383
        ~LENDA R MURPHY                                                      Para Espanol:                 1-888-622 273
        C3BA MURPFIY FAMILY DAY CARE                                         International Calls:
        PO 8~3X 402                                                                                        1-713262-1679
        f~~i-1 CUCAMONGA CA 9173902
                                                                                                                                  N
                                                                                                                                  N
                                                                                                                                  8
                                                                                                                                  0
                                                                                                                                  S
                                                                                                                                  0
                                                                                                                                  0
                                                                                                                                  0
                                                                                                                                  n
                                                                                                                                  0
                                                                                                                                  0




 CH~C~CING S~AAMARY Chase susinessC~assic
                                                     INSTANCES             AMOUM
 Beginning Balance                                                          $12.00
 Deposits a~ad Additions                                       3          2,398.00
 ATAA ~ Debit Card Withdrawals                                 1             - 23.70
 electronic Withdrawals                                        2           -540.00
 Fees ar~d Oihsr Wi#hdrawals                                   2           - 812.00
 Ending Balance                                                8         $1,010.30



DEPt~SfTS AND ADDITIONS
 HATE          DESCRIPTION
                                                                                                                        AMO WVT
07106         Online Transfer From Chk ...6327 Transaction#:4 22039113
                                                                                                                         $50.00
D~/9~         Oniins Transfer From Chk ...8327 Transaction#:4036452123
                                                                                                                       1 0.00
07/39         Deposit     579101201
                                                                                                                       1,008.00
Total Deposits and Additions



ATAA 8~ DfBIT CAt~D WITHDi~AWALS
DATE       DESCRIPTION
                                                                                                                        AMOUNT
07/23    Card Rwrchase 1Nith Pin 07/23 Food 4 Less .Rancho Cuca CA Card 1513
                                                                                                                        $23.70
Iota! A~IYI ~ Debit Card Withdrawals
                                                                                                                        $23.70




 ~4TiN ~ DEBIT CARD SUMMARY
Glenda Murphy Card 9 5~3

                            TDtal ATM Withdrawals &Debits
                                                                                                ~j                      $0.00
                            Total Card Purchases
                                                                                                                         3.70
                                                                                             /1̀

                                                                                                         Page 1 of 4
  1-tines:
     Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 24 of 50 Page
                                                                           PageID
                                                                                1 of 1
                                       #:1498
                                                            ~v ~/~
 P"~4~~~1
                                                                                                                                                                         ~~~
 -  --                                                                                                                            _-
                                                                                                    ffiIIIIW NEW OflOB 9BIWp1:109 *s~
         w~o oaua+i w ro n~uc..r ,o vaw.a~e w.*~rw~~        ER' CH[CK
                                                       CASNIER's               ~nur oacuwrNi un               Y           ~L~M~wY,1r:       Posting Date: 07/31/2014
                                                                                              i°~       if        '~
        J CHASEr                                       ~ENDACMURpHY
                                                                            07Y1M2014       vwr.~r..                      ~a~       ~~;'   Sequence Number:
                                                                                                                                           5380736029
    ~       by Te n. OCWEN LOAN SERVICING                                                                                                  Amount: 1,008.00
            o~+..os                                                                                                   a
                                                                                                                                           Account: 806002234
            prn ONE THOUSAND EIGHT DOLLARS AND 00 CENTS                                   $"1,008.00"
                                                                                                                                           Routing Transit Number:
                                                                ..~. a~aweeww wdr,~.a                                                      12210002
   i         -F~'E= ~lRG~
               ~          ~1n"~~~
                        .e<-F                                    s.+or~na.w.ra.ie                                                          Check/Serial Number:
          riolc Far Y~omrtlm   .Cannwnter no ~a7m brMY vet       '
                                                                 p    ~~~                                                                  001116617885
                                                                                                                                           Bank Number: 601
                     M iii66i7885N ~:~2ziD0024~: 80600 2 234r
                                                                                                                                           IRD:0
                                                                                                                                           Image type: P
                                                                                                                                           BOFD: 111900057
                                                                                                                                           Cost Center: 741166
                                                                                                                      X     ~~a
          ~g                   g                                                                         ~8                ~~ ~IZ          Teller Number: 7
         ~~^~                  ~                                                                                            ~~o            Teller Sequence Number:
                                                                                                    ~                       o ho
                               ~                                                                        ~                    ~Do           145             ,•
                                                                                                                                           Capture Source: BY
                                                                                                                                           Entry Number: 0000009023
         g~a~          ~~~ I
                                                                                                                                           UDK:
                                                                                                                                           601140731005380736029
         ~- ~                                                                                       ~             _                Co;~yrigt~; ~~` 20i u .1.F. N1organ
        X1151093                                                                                                                   Chase & Co. All Rights
                                                                                                                                   Reserved




               C~~--.`

                               -.~-~-

                                                ~~
                                                                ~~
                                                                                                                                                ~~
https://transviewer.jpmchase.net/aidwviewer/CARequest.do
                                                                                                                                                                 3/7/2019
           Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 25 of 50 Page ID
                                             #:1499
          ~~"~~~~
                                                                                   ~Aay 24,
                                                                                  Primary Account:000000886266327




T~2 monthly service flee for this account was waived as an added #eature of Chase BusinessCfassic acrnunt

TRA1~+ISACTI~I~i DETAIL
 DAiE      '[)ESGRIPTIpN                                                                        AMOUNT        BALANCE
             8egir~~ing Balance                                                                                 54.42
 D6/OS      :Deposit     136480841                                                             2,435.00       2,439.42
 D6/(~       Cbp Trans#er From Checking fl~33                                                    435.00       2,874.42
 O6/fl9      Cka} rae Tans#er From Chk ...6043 Transaction#: 3966236fi74                                      2,934.42
(~6/i~9      O6/D7 Cbp Transfier To Checking 0533                                              2,435.fl0        499.42
 U6/O9      {i61t~7 Qn'line Transfier To Chk ...6043 Transactiorr~#: 3966188775                - 439.00          60.42
(D6I1~       Can! Q~rchase           06/13 C~c~'s - 503 Rancho Cucamo CA Card 1489               - 16.19         44.23
(~6/1fi     fl6/i~ 3Althdrawal                                                                   -34.00          10.23
               Ending Balance                                                                                   $10,23




 ~~AS~f             ~~E~!PLUS C~E+C~ON~                                                            _
  GL~NDA C M1IRPHY                                                                   Account Number: 000000101373580
 (~R BARBARA A THOMAS

 C~IECKlI~G SUMMARY
                                                                           announn
 Beginning Balance                                                          $56.79
 i~eposi~s and Additions                                                    367.86
 ATM 8~ f3ebit Card Withdrawals                                           - 471.84
 Ending Balance                                                             $12.29

 Annual Percentage Yield Eamed This Period                                 0.00%

Tfi~e monthly service fee for this account was waived as an added feature of Chase Premier Checking account

TRA111SA~TI~N DETAIL
 flATf      DESCRIPTION                                                                         AMOUNT        BALANCE
             Beginning Balance                                                                                 $56.19
05/30       Card Purchase With Pin 05/30 Wal-Mart Store Rancho Cucamo CA Card                   - 39.04         17.15
            4737
fl6/03      Deposit   611706210                                                                 342.86         360.01
06/04       Card Purchase With Pin D6/04 Food 4 Less 12879 Fo .Rancho Cuca CA                   - 52.42        307.59
            Cam 4737
(~/04       Card Purchase With Pin O6l04 Autflzone 5622 9451 Rancho Cucamo CA                   - 11.87        295.72
            Card 4737
 O6/D5      Card Purchase IMith Pin 06/05 Target T1958 Target T1 Fontana CA Card                - 32.72        263.00
            4737
06/05       ATM Withdrawal        fl6/05 15320 Summit Ave Fontana CA Card 4737                 - 100.00        163.00
        Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 26 of 50 Page ID
                                          #:1500
        CHrt#5~r
        JRMorgan Chase Bank, N.A.                                                             May 24, 201gthrough Jane 24,2D34
        P O $Dx 659754                                                                       Primary A~u~t:000008962663
        San Antonio, ~C 7826 9754

                                                                                      CUSTOMER SERVICE INFORMATION
                                                                                      Web site:                      Chase.com
        .~.,.~.l11,~.1..1~.1.1~,l1 ~,~J~~~li~..,~t.lII~.~~.1~I..1f.                   Service Center.            1-800-935-9935
     00159607 DRE 7fl3 219 17614 NNNNNNNNNNN 1 ODOD0000                               Deaf and Nard ofi Hearing: 1-800-242-7383
                                                        0 17 0000
     ~'~ENDA C MllR~~iY                                                               Para Espanol:              1-877-3i2-4273
     0~2 ER4C MURPHY                                                                  International Calls:
     F'D BO)C 402                                                                                                1-713-262-1679
     ETi~l~AN~,4 CA 91739-DA~02
                                                                                                                                               N
                                                                                                                                               N
                                                                                                                                               O
                                                                                                                                               O
                                                                                                                                               p
                                                                                                                                               O
                                                                                                                                               O
                                                                                                                                               O
                                                                                                                                               O
                                                                                                                                               O
                                                                                                                                               N
                                                                                                                                               O
                                                                                                                                               A
                                                                                                                                               O

                                                                                                                                               N
                                                                                                                                               O




 ASSETS
 GtleCking $SaVf~gS                                                   AixOUN7                     BEa1NNING 8ALANCE          ENDING BALANCE
                                                                                                         THIS PERIOD             THIS PERIOD
 Chase Pr$rnier Checking
                                                            OOOt~~08962~66327                                  $4.42                 $3U•23
 Chase ~cemier Plus Checking
                                                            ODOOt)01a1373580                                   56.19                  12.21
 ~oai
                                                                                                              gso.s~                 S22.aa
 Tt)TAt ASSETS
                                                                                                              $60.61                $22.44

A11 Summary Balances sfiown are as of June 24,2014 unless
                                                                   otherwise stated. For de#ails of your retirement accounts,
cr$dit accounts or securities accounts, you will receive separat
                                                                 e statements. Balance summary informs#ion for annuities is
prcivided by the issuing insurance companies and believed to
                                                               ~e reliable without guarantee of its completeness or
aocuracy.


CH~Sf ~1~t~~l~R CH~~K1l~
 GL~fUDA C MIJR~HY
                                                                                             Account Number: 0000(30896266327
 OR ERIC MURPHY

CHEC~IG Si~MMARY
                                                                                    AMOUNT
Beginning Balance
                                                                                       $4.42
Deposits and Additions
                                                                                    2,930.00
ATfVI & De#~it Card Withdrawals
                                                                                      -16.19
Electronic Withdrawals -~--------_-~"                       ___~_ _    _____:~   _ ~~,874.U0 ~~
Tess ar~d Other Wi#hdrawals
                                                                                      -34.00
Ending BalaAce
                                                                                      $70.23
Annti~l Percen#age Yield Eamed This Period
                                                                                    0.00%
Interest Paid Year-to-Date
                                                                                     $0.01
                                                                                                               r


                                                                                                                   Page 1 of 4
             Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 27 of 50 Page ID
                                               #:1501
  CHASE ~.~i                                                                                       ~~
    Pay Bills

      D You've successfully scheduled this payment.

                                                                       Amount    Status
       Payee            Pay From          Send On    Deliver By                  Transaction No.

                        CHASE             4/7/2014    4/8/2014      $1,008.00    Funded
       ahmsi
                        P~MIER                                                   3848345041
       homeward
       mort             (...6327)




                                                           Total:   $1,008.00




JPMorgan Chase Bank, N.A. Member FDIC
Equal Opportunity Lender



                                        V v




                                                (~
                                                                                                     .;


                                                                  ,,   C        ~~   ,             ~'~.s~
                                                                                l; ,f~~

                                                f ~   f
                                                {~
                                                   ~,,,
                                                                                           ..y



                                                                                ~r' ~f;
           Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 28 of 50 Page ID

           CHAS!
                                             #:1502                                                   ~~ ~i~
               Ei
                                                                                           February 2 ,2014 through Marc
                                                                                                                        h 25,2014
                                                                                            Primary     unt:000000696266327




   TRANSACTION DETAIL                          (continued)
    DATE      DESCRIPTION
   03/17      Card Purchase With Pin 03/15 Foo                                                             AMOUNT
                                               d 4 Less 12879 Fo .Rancho Cuca                                               BALANCE
              Card 1489                                                        CA'                         - 32.28           164.98
   03/17      Card Purchase With Pin 03/17
              1489                         Arco Paypoint Rancho Cucamo CA
                                                                            Card                           - 22.26           142.72
   03/18     03/18 Online Payment 381353465
                                             0 To Villiage Park Homeowners Assc
   03/20     Card Purchase With Pin 03/20 Viva                                  .                        - 126.00
                                                Bargain Center #9 Upland CA Card                                              16.72
             1489                                                                                           - 5.89            10.83
  03/21      Deposit    578307299
  03/21      03/21 Online Payment 381952704                                                              1,080.67          1,091.50
                                             6 To Ocwen Loan Servicing LLC
  03/24      Deposit    578  127105                                                                    - 1.008.00             83.50
  03/24      Card Purchase With Pin 03/22 The                                                             300.00            383.50
                                              Home Depot 645 Rancho Cucamo CA
             Card 1489                                                                                    - 37.27           346.23
  03!24      Card Purchase With Pin 03/22
                                          Target T0301 Target Ranchocucamon
             Card 1489                                                      CA                            - 76.01           270.22
  03/24      Card Purchase With Pin 03/23 The
                                              Home Depot 645 Rancho Cucamo CA
            Card 1489                                                                                     - 70.09           200.13
  03/24     Card Purchase With Pin 03/23 Lowe
                                              's #774 Rch Cucamonga CA Card
  03/24     Card Purchase With Pin 03/23 The                                1489                         - 41.59
                                              Home Depot 645 Rancho Cucamo CA                                               158.54
            Card 1489                                                                                    - 11.84            146.70
 03/24      03/23 Online Payment 3822271738
                                             To J.M.Pool Service
              Ending Balance                                                                            - 100.00            46.70
                                                                                                                           $46.70




'C:H~A`~~~'P~R~MlER PLUS CHECKI
                                NG
  GLENDA C MURPHY
                                                                                           Accoun Number: 000000101373580
  OR BARBARA A THOMAS

  CHECKING SUMMARY
 Beginning Balance                                                            AMOUNT
 Ending Balance                                                                    $7.02
                                                                                   $7.02
 Annual Percentage Yield Earned This
                                       Period
                                                                              0.00%
Interest paid in 2013 for account 000000
                                         101373580 was       $0.01.
The monthly service fee fOr this account
                                           was waived as an added feature of Cha
                                                                                se Premier Chi           account.




                                                                                                            ~/~
          Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 29 of 50 Page ID
                                            #:1503

          ~~~~~~
                                                                                    February 27,20~4through March 25,2014
                                                                                     Primary Account:000000896266327




  Interest laid in 2D13 far account ODOD00896266327 was X0.12.
  The ~omth1y service fee for his accoun# was waived as an added
                                                                   fea#ure of Chase BusinessClassic account.

 TRAN~AGTl~N DETAIL
  I1A7E     DESORIP~ION
                                                                                                  ~A6NNi~                  BALANCE
             ~1~1tllflg Q8~8ACE
                                                                                                                           $~5.~
 DZ/27      02/2 Onfine Payment 3~7~Oi8965 To Vlliage ~a~l,c Homeowners
                                                                             Assc.                - 300.00                   45.94
 ~2/2B      tarsi Purchase With Pin 02/27 Tie Home Depot fi45 Rancho Cucamo
                                                                                 CA                                          24.34
            Card 7489
 02/28      Cars Purchase With din 02/28 Ross Stores #717 Fontana CA Card 1489
 .03/03                                                                                                                         .20
            Cbp 3rans~er from Checking 033
                                                                                                 1,000.00                  7,020.20
 ~3~05      hard Rt~rchase With Pin D3/D5 Food 4 Less 12679 Fo .Rancho Cuca CA
            Card X489                                                                             -                             .9
 1 3/06     Carty Purchase With Pin 0.3/06 Wal-Mart #1922 ~tancho Cucam CA Card
            1489                                                                                   - 49.58                  924.21
 03/D6     Gard Purchase Vf/ith din fl3/O6 Lowe's #37 0 fon#ana CA Card 9489
                                                                                                   - 67.59                  856.52
 031U7     Card Purchase With ~'in 03/07 Arcfl Paypoint Rancho Cucamo CA Card
            1489                                                                                   - 35.33                  821.29
 fl3/10    Card Purchase         03/07 Carl's Jr 9100200 Rancho Cucamo CA Card
           1489                                                                                    -11.64                   809.65
 ~3/1D     Card R~rchase With .Pin 03/09 USA Gasoline #fib Fontana CA Card 1489
                                                                                                   - 39.79                  769.86
 D3/1fl    D3Ji0 Withdrawal
                                                                                                 - 314.86                   455.00
 ~3>1D     Carii R~rchase With Pin fl3/10 Wal-Mart #1922 Rancho Cucam CA
                                                                              Card                -12.61                    442.39
           14B9
03/11      Card PLrchase         03!10 ClaFm Jumper-Rancho Rancho Cucamo CA                       - 19.97                  422.42
           Cary! 14$9
 X3111     Card Purchase With Pin 03/11 Usps0563169552/1U950 Rancho Cucamo
           CA Card 9489                                                                            - 5.96                  416.46
D3/11      Card Purchase With Pin 03/11 Food 4 Less 12879 Fo .Rancho Cuca CA
           Card 14$9                                                                              - 21.43                  395.03
03/12      Card Purchase        03/11 Pip Printing No 723 Rancho Cucamo CA Card
           1489                                                                                    - 6.67                  388.36
D3/12     Card Purchase With Pin 03/12 Wal-Mart #5691 Upland CA Card 1489
                                                                                                   - fi.93                 381.43
~3/1~     Card Purchase         fl3/11 Der~ny's #7709 Fontana CA Card 9489                        - 37.74                  343.fi9
D3/1~     Carr Purchase         fl3/12 Little Beijing Chinese Fontana CA Card 1489                - 14.29                  329.40
{3/13     Carri Purchase        U3h 2 EI Po'tlo Loco Restau Rar~ct~o Cucamo CA Card
          1489                                                                                     - 8.19                  321.21
{ 31'13   Card Purchase W/Cash 03/13 Arco Paypoint Randio Cucamo ~A Card
          14$J                                                                                    - 75.34                  245.87
          Purchase $Sa.34 Cash Back $20.00
X3/13     Card Purchase With Pin 03/13 Lowe's #774 Etch Cucamonga CA Card 1489
                                                                                                  -10.72                   235.15
0.3/14    Card Purchase With Pin 03/14 Wad-Mart #1922 #2ancho Cucam CA Card
          1469                                                                                    - 13.32                  221.83
03/17     Card Purchase         03/14 EI PoAo Loco Restau Rand3o Cucamo CA Card                   - 10.44                  211.39
          1489
03/1      Card Purchase         D3h5 Burger King #61fi3 Rch Cucamonga CA Card
          1489                                                                                     - 7.12                  204.27
t~3/17    Gard Purchase        03/15 EI Pollo Loco Restau Rancho Cucamo CA Card
          1489                                                                                     - 7:01     /~ 1~7
                                                                                                             l


                                                                                                             Page 2 of 4
        CHASE                                                                             ~-- ~~~~
         T~rn~s and Conditions(Remitter and Payee):
                                                                                     ~~ ~        - ~~
                                                                          n
             * Please keep this copy for your record of the transactio
                                                                       s to be "abandoned"
              * The laws of a specific state will consider these fund
                if the Cashier's Check is not cashed by a certain time
                                                                                    ble to
                     - Please cash/deposit this Cashier's Check as soon as possi
                        prevent this from occurring
                                                                                ed"
                     - In most cases, the funds will be considered "abandon
                        before the "Void After" Date
              * Placing a Stop Payment on a Cashier's Check
                                                                            Check
                     - Stop Payment can only be placed if fhe Cashier's
                        is lost, stolen, or destroyed
                                                                            stop payment has
                     - Ws may not re-issue or refund the funds after the
                                                                                 issued
                         been placed until 90 days after the original check was
                                                                        or destroyed Cashier's Check
              * Please visit a Chase branch to report a lost, stolen,
                                                                                                                                                                        #:1504




                 or for any other information about this item


                                                            FOR YOUR PROTECTION SAVE TFIIS COPY            c~stom~ copy
                                                                 CASHIER'S CHECK                               1523139558
                                                                                                    02/26/2014
    '                                                                                               vba any ~ yes
    ~
    i
                                                Remitter:           GLENDA C MURPHY
    ~
                                                                                                                    $** 1,008.00 **
    j
~— '~    Pay to The OCWEN
         order of:
                                                                                   ora~rer. JPMOROAN CFIASE SANK.N.A.

         "gym°:                                               on bank's payment.
                                                                                   NON NEGOTIABLE
         Note: For Information only. Comrrrent has rro effect
                                                                                                                                      Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 30 of 50 Page ID
i-ARC!
Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 31 of 50 PagePage
                                                                          ID 1 of 1
                                  #:1505

  JPM~~an +~
                                                                                    .      ~n+m~va~ar+mase
      ,~ x000mrun~rmiwuonmx~rn.e..rwr.              CASiiLEEi'S CF'IEGK                      39~„c.~~~"s~
                                                                              ic~owc,rert~w~~.
                                                                                                                        POsting Dete: 03/05/2014
          CHASE~
              '"'
                                                                -
                                                     GLENDA C MU~~tr
                                                                            ~u -        """'~      ''
                                                                                                    a                   Sequence Number:
                                                                                                                        3880000662
             ~~~ p~yy~                                                                                                  Amount: 1,008.00
             °r~rO1°                                                                                                    Account: 806002234
             ran o~Tiwusnaoe~cHroou~wsiwouocra~►rs                                      ;" ~~~~"                      ~ Routing Transit Number.
                    ~- ~k ~~~f b a 5                  L               ..~;..~,,,,...~,....~.~                           ~ 22, 000z
             ~'~'~~`~ ~                                                                               ~           '     Check/Serial Number.
            ~~~ -~~~ro~                                               ~~,,,~ ;,                     ~~                  001523139558
                                                 \                                                                      Bank Number: 601
      ~         ~     r~5d3i39558r ri22i000Z4~. 80600d234~
                                                                                                                        IRD: 0
                                                                                                                        Image type: P
 I                                                     ~                                                      '         BOFD:000000000
  ~                                                                                                   ~       1         Cost Center:
                           ;                               ~                                 ~        ~Z i              Teller Number:
          ~~7§
             H
                      ~        7140257980    004 LOAN OPS
                               ChecIQ1• DEP TO WFB NA
                                                                                             ~        ~~S
                                                                                                      ~ ~~ ~            Teller Sequence Number:
            fS                 kEGULUS~CN!       4124823345 03105H4                          ~        3~
          ~ ~# 9       Q       9808879 959780 1 9 2S1                                      ~ ,~       ~~~'              Capture Source: PV
          ~!~         ~i ~ ~                                                                 ~            ~             Entry Number: 0000007306
           ~ ~~       ~    ~                                                               s 9~
                                                                                                                    UDK:
          ~~~•             ~                                                                 ~                      601140305003880000662
                                                                                                                  Copyright ~ 2010 J.P. Morgan
                                                                                                                  Chase & Co. All Rights
      86534291                                                                                                    Reserved




                                                                                                                         r~
                                                                                                                           ~~




httns://transviewer.inmchace_net/airlwviewPr/('ARPrn,Pet ran                                                                                   't/7/~n~ 4
Case 5:19-cv-00636-JGB-SP    Document
                       TtpS PAGE IS PARTOF A67-5          08/20/19 Page 32 of 50 i~usi~
                                                   Filed UEST
                                             STAiEMEWTREQ                          PageoID
                                  GROUP 1D#:1506
                                           G11iWg1410




         CHASE Q                                                               ,~~ry ~.2p14 through February 2S.2014
                                                                                   PrGnery n«w~mt O~Gp00~626~27




   GLEI~A C MURPHY
                                                                                    Aoco~mt Nianber: 000000101373580
   OR BARBARA A THOMAS

   CHECKING SUMMARY
                                                                          arourrr
  Bs~nning Balenae
                                                                          ~J3.76
  Deposits and A~dddions
                                                                        3,697.38
  ATM 8 Debi Card lAlitFidrawals
                                                                          - 47.12
  Electronic WRfichawals
                                                                       -1,238.00
  Fees and Other Withdraxrals
                                                                       -2,439.00
  Ending Balanvs
                                                                            X7.02
  Arxival Pe►centage Yield Eamed Thin Period
                                                                          0.0096

   rte►est paid in 2013 for a~co~f 000000101373580 w~ $0.01.
 'i'Fie monfhy service fee for this aoco~t r~s jived as an
                                                           added feature of Chase Premier Chedciig acootnt

  TRANSACTION DETAIL
  a►~      o        noN
                                                                                              Meou~r             e
               Beglnnlny Balanos
                                                                                                                     S9S.78
 02112     OnBne Transfer From Chk ...6327 Tr       tiw►S: 374808584.9                       1,840.00            1,673.76
 02113     Deposit    589753852
                                                                                               888.38            2,657.14
 02113     0?J13 Wdhdrawal
                                                                                           - 2.439.00              218.14
 02114     OTJ14 Online Transfer To Chk ...6043 Transaction$: 3757159329
                                                                                             -200.00                18.14
 02!18     ATM Check Deposit      02!1514518 8a~eline Ave Fontana CA Card 6277              1,474.00             1,092.14
 02/18     Card Pat~~aee        02/17 Sq 'Starbucics ~0950i9 Ranctro Cucamo CA
           caro stn                                                                             - 8.90           1,063.24
 07118     (:arc! PtAc~1~e UV~h Pin 02/17 Food 4 Less 12879 Fo . R~c~to
                                                                        Cuca CA                - 2.57
           c~ro ern                                                                                              1,080.67
 02/19    OZ/19 Qn~ne Payment 3759844569 To Ocwen Low Servicng LLC
                                                                                           -1,008.00                 72.67
 02!19    Card Purchase W/Cash 02!19 The Home Depo1645 RarxFro G~camo
                                                                          CA                  -15.27                 57.40
          Card 6277
          Purdue X5.27 Cash Bach $10.00
 02/19    Card PwcFrase WAh Pet 02/19 Food 4 Less 12879 Fo . Rar~Fw Ctxa
                                                                         CA                   -20.38                 37.02
          Card 6277
 0?121    D2l21 OnBne Trar~er To Chk ...6327 Transaclbn#:3765155983
                                                                                             -30.00                   7.02
           Ending Balance
                                                                                                                     $7.02




                                                                                                        Ppe4d0




                                                                                                                              / ~W
        Case
 ConsumerC        5:19-cv-00636-JGB-SP
           redlt Report                      Document 67-5 Filed 08/20/19
                        for GLENDA R. MURPHY~~~ ~/!) Pa6a: 9of11
                                                                                                                Page 33 of 50 Page ID
   I~at~ CLOSET]
                                                     #:1507
                                                         ~Gj     '/,~                                                   er.334986977 Date broad:07/02/2014
                                                                         ~_-
                                                                           J ~              J ~ v~/

               ~~~~~
                                                                         ~~~~                                                         ~
               ~F3.~7L~`                                                                                               ~                          0
                                       ~1 ~ ~ , D ~ ~ , D ~ ~                  ~.      ~ ~. ~ ~~           ~~    ~~,
                    m          o~ o                                   oro                        o               m
                                                                                                                       a tug_         r,~.~~      r,~;~
                                                                                                                          o           o             m
   GMAC MORTGAGE #65525****(Po sox r~z2,WATER
   Data Opena~ 11/19/2004                                        LOO,IA 507 -4622,(800)766.462 )
   Responsib~ty:lotntAccount                                    Bal.tu~         $0              ~p
                                                                                                 (                      PaySdtuc: Currey Pald or Paying as Agn
   A~count'lype: Mortgage Account                               DateUpda        10/24/2006
                                                                LastP                                                   1~erms:    53.010 per month, paid Monti
   Lo~nn'iypa:   CONVENTIONAL REAL ESTATE MTG                              Made:10/13/2006
                                                                Nigh Baian                                                         for360 mornhs
                                                                                5419.000                                IbteClose~ 10/24/2006




  •. ~~~ ;_~

   GMAC MORT      GAGE #60140****(Po aox a62z,WA7ERL00,w soy
  ~e Opened: 10/10/2005                                               a~2z,(soo)~66-
  Responsibililya Joint Account                         Balanui          $0                              a-b"~~
                                                        ~U                                                              Pay Sbhus~ Current Paid or Paying as Ag
                                                                                                                                                             Agn
  Accountrype: Mongagenccounc                                            10/10/2006                                     Tamn~
                                                        LastPaym Maae:os/i5/zoo6                                                     Si,715 per month. paid MontF
  Loan Types      CONVENTIONAL REAL ESTATE MTG                                                                                       for 360 months
                                                        Nigh Balane :    5275.000
  ModeInfo: Fannte Mae ID #10008920000005                                                                               Data Closed: 10/10/2006
                                              5903 Acct#4004670671

 Rating

  GMAC MORTGAGE#65479****(Po sox ~z2,wn~~oo,
  DateOpenad: 11/26
                                            y►~o~oa-a6Za. (soo) ~6~w2z )
                        /2003                            Bala
  ResponslWUhl:lotntAccour~t                                            $0                                             Pay Srtatua: Cumen~ Paid or Paying as Afire
  AaouM7yp~ MortgageAccounc                                    pdand:   11/30/2004                                     T
                                                             rayn►eneMade:ii/o6/zoo4                                                12,392 per month, paid Month
  Loan 7yp~       CONVENTIONAL REAI. ESTATE MTG                                                                                     Por 3bo months
                                                         M Balance:     $322.700
   '~rtgags Info: Fannie Mae ID #100037506547924408                                                                    DabeCbsed: 11/30/2004
                                                    Acct

 R8d6g             ~)         ~ OK J       OK        ~)                OK              K         ~~
                                                                                             ~~I(J ~J         [X
  HOAAEINARD RESIDENTIAL #3140*'t** (1525
                                               5 BELTLINE. COPPEL TX 75019, (87 304-3100)
  De a Opana~ 09/29/2006                                                                   ~~U
  Responsibil~n Participant on Account              Balance:                               (~~~~ Pry 5te~s~ Current; Paid or Paying
                                                    Date Updated:        30/2008                                                    as Agn
  AcwuMTypa Mor~ageAccount                                                                 ~~`~ Terms:      $1005 per month. paid MontF
                                                    LastPayme~Made:06/16/2008              Y
  Loan Type:    CONVEN110NAL REAL ESTATE MTG                                                                for~80 months
                                                    1RghBalance:      $370,000
                 5                     03 0               0 2008 12 2
 Ratlng                                                                         1         1
                     OK           OK       OK                                                                         0 00          06
                                                   OK          OK       Q           ~(        OK   ~           OK          Q            [N
                             0~ 2         00  02    7     Oi 0      i2 20Q6 li 2406
 Rattng            Q             NR       OK      Q           N
                                                             [~          OK       Q
  SPRINGLEAF FORMFRLYAGF #304122201024**** (Po
 Dace Opined: 03/18/2004
                                                                    sox i3s9. RCH CUCAMONGA, CA 91729-1359. (909) 481-03
                                                         Balance:                                                              09
 Responslbi9ty:lotnt Actount                                                   $0                                      Pay St~us: Currenp Paid or Paying as Agr
                                                          oaeeupastea:         io/oi/zoos                              oacac
 Atcou~lyp~ Line ofCredltAccount
                                                         LastPay~nentMade:i2/02/ZQ04                                               i2/os/Zoos
 Loan Types    CREDIT LINE SECURED                                                                                     DstaPaids   12/02/2004
                                                         Nigh salance:   So
 Qom■.ta_ rincFn
~~7 ~ ~ Q ~ ~ ~7 ~ ~ ~i ~ ~ ~ ~ ~ ~ . ~ ~ [~1 ~ ~ ~ ~, ~ ~Cs~
                                                              ~ E~ ~ ~ E~7 ,~ ~, fir?
 ~        ~~           0~         ~
 ~, 1 I - ~ I I ~ ~ 1
                                          ~       ~     ~   0 ~~           0
                                           I ~   ~   I. I . :    ~    1 I. .   ~    1'I ~   ~j   I 1 -




 SPRINGLEAF FORMERLYAGF #405012802186**** (Po Box ~~sb,
  Drte Opened: 04/12/2005                                             RIVERSIDE, CA 92513-7786, (90~ 667-4765 )
                                                        Balance:       $0
  RnaponsibiUgl: Individual Account                     Date Updated                                      Pay StaWss Current; Paid or Paying as Ngi
     w~7ypG Installment Account                                        10/01/2005                         Timmss
                                                        LestPaymeMWede:09/08/2005                                    $203 per month. paid Monthl
~~n'Iyp~         SECURED BY HSHLD GDS OR OTHER                                                                       60 months
                                                        Nigh Balance:  $7,874                            ~e Gosed; 1OJ01/2005
 Remarks: CLOSED                                                                                         Date Pald: 10/01/2005
                                5      0 200 06 2005              05 2005
Natlng             QX                                                                                                  ~~
                               X         ~        OK                  OK

                                    To dispute online go to: htta://transunion.com/disauteonline
 Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 34 of 50 Page ID
                                   #:1508


  April 4, 2014



  To Whom It May Concern:

  On October 16, 2006 my family refinanced our home throu
                                                              gh Fidelity National Title Company, Escrow
  Number 0007009362. Bank of America represented
                                                        my family through our account, Account Number:
 2746000023, Routing Number: 122000561. The name
                                                        s on the account were Glenda R Murphy and Eric
 M Murphy at 7069 Isle Court Rancho Cucamonga,
                                                    California 91739. According to Fidelity National Title
 Company,on October 24, 2006,87,918.33 was depos
                                                       ited into our joint account. Contrary to that
 statement, my family never saw any evidence of a depos
                                                          it into our account. Because we were unaware
 of the transaction, it became an oversight for Bank of Ameri
                                                              ca, and the money was never delivered to
 our account.

 After several attempts to retrieve the funds, we were
                                                       surprised to discover that our branch at 15092
 Summit Avenue Fontana, CA 92336 had no record of the
                                                          said account or account number. We were
 advised that records are destroyed after five years. However,
                                                                if we owed Bank of America 89,000,the
 records would stand indefinitely.

 We are disappointed with this oversight,therefore we are attem
                                                                  pting to clarify and amend all mistakes
 made on Bank of America's behalf. It is our request that Bank
                                                                of America take another look at the
 Escrow documents and transfer any and all owed mone inclu
                                                        y      ding interest to our account. We also
 request an explanation as to why the finances weren't trans
                                                             ferred primarily.
We hope to resolve this matter within two weeks of the
                                                         above date. If we can't resolve this matter soon,
we will be forced to expose this matter and contract legal
                                                           representation. Thank you for taking the time
to address this matter. You can contact us at the following:

Eric and Glenda Murphy

7069 Isle Court
Etiwanda, CA 91739
Grcm49@yah~a.c~r~E




Sincerely,


Eric and Glenda Murphy
                                                                               CHASE ~                                                                       ~, ~,~~-
                                                                                                                       c                           ~►. 2~
Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 35 of 50 Page ID




                                                                                 Terms and Conditions Ren~7lter and P
                                                                                         * Please kip this copy for your record of the transaction
                                                                                         * The laws of a speafic state will consider these funds to be "abandoned"
                                                                                           if the Cashier's Check is not cashed by a certain time
                                                                                                - Please cash/deposit this Cashier's Check as soon as possible to
                                                                                                   prevent this from occurring
                                                                                                - In most cases. the funds will be considered "abandoned"
                                                                                                   before the "Void After" Date
                                                                                         * Placing a Stop Payment on a Cashier's Check
                                                                                                - Stop Payment can only be placed if the Cashier's Check
                                                                                                  is lost, stolen, or destroyed
                                                                                                - We may not re-issue or refund the funds after the stop payment has
                                                                                                   been placed until 90 days after the original check was issued
                                                                                         * Please visit a Chase branch to report a lost stolen or destroyed Cashier's Check
                                  #:1509




                                                                                           or for any other information about this item
                                                                                                                               FOR YOUR PROTECTION SAVE TNIa COPY          CYgt01~1~ CO~Iy
                                                                                                                                   CASHIER'S CHECK                                1523139558
                                                                                                                                                                     otiz~zo~a
                                                                                                                                                                     ~a~~~~
                                                                                                                   Remitter:          GLENDA C MURPHY
                                                                                                                                                                                 $** 1.008.00 **
                                                                               Pay To Tiw OCWEN
                                                                               onhr Ot
                                                                                                                                                     o ar. .~MORQMI CHASE BAN~4 N.A.
                                                                               ""~^'°~
                                                                               Nye: For iniormatbn only. Commend hes ~ effect an bank's paymern.
                                                                                                                                                     NON NEGOTIABLE
              Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 36 of 50 Page ID
                                                                                   .--
                                                #:1510

                    ~'         -•


              ~PRIBRBD 9                                                        ;:
                         Y
                                                                                     ~,$;
                                                                        , , ,,~.
                                                                         ~, `;
                                                                                            ;,
              TEMPORA
                      RY            tyRDER 'T~
                         CEASE AN
         Arrterican H             A '~ES1~
                      ome Mor~~a
         American Br                  ~~                                  rp., ~k~a
                      okers condui
         DAT@:                         t
         08102/200?
         oasANtz~►Tia
                      a:
        Dtvistoh a!H
                     e~     nics
        ~oc~a~r Nu~e~R
                       :
        aoo~oz2
       I.QCATION
                 :
       Melv~~, NY
                                                                              : ,~
                                                                                ~
                                                                             .~




     Amar~can Ho
                 me Mortga~c C
     Br~~kers Cond                 :orp.,                              a American
                   uit M~Ivilie, N'~
     Cease and De                    -T                                ~~ ~~~                    SCR~~ `....'

                  ~~st                                                       r                   Feedl


    ~t?MMtJP~W                                                         ~ .
               EA                    L~TH ~~ MAS
R '~ww~
        Nr~~.wr.+
                                                                SACH
                 ww~ws
                         ~...wi~.
                                 a ..wrw
                                        ..wd d.
                                                  w.....~_ ..
          Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 37 of 50 Page ID
                                            #:1511                               Page 1 of 1
       Detailed History for
                            Poli               ce Inc# #RC190640343
                                                                                    As of5/28/2Q1916:
       OutpAt fox: G3408                                                                                           04:03
        Prlorlty:3 Type:S30
                                             ,5 - ID
        Location:58~2 SAN SE ENT THEFT RI'T
                                                      VAINE RD,RCC bt
         Created• 03!0512019                                                    wn CLARK CT and RO
        ~~_                                         17:15:12 ~EC29 !I                                    SS Cf
                               .~._                                             1531
        Entered: 03105/Z0                                -      (
                                             1917:18:39            EC29 .._ .l~I1331 ~ f
      ~atch: ~03lOS12
                                           01917:58:31 ~EC07
       ~nroute: ~Q3/05/Z                                                    'A5192 ~
                                            01917:58:31^+EC07
       ~On                                                                    AS19Z
         _ _...ec_...en__._e:...r0 3l 03 1?
                                t._____.~.  A1  91     8:  16 :48 ~MRCPIO ~G6197
      ~ Contrnt: 03i0S120_..__ __..._-•
                                            1918:30:2U EC07 'A
      _C losed:_._.... i~03/OS/2019^                                            S192
      ~~
                                                  18:53:OZ{ 'MRCP~O ~C
                                                                                6197~
     IC:PrimeUni~~1P?,
                                            3 Diapo:NAT Type:S
     Jur:RC Groap:RC                                                     30.5 - IDENT THEFT
                                          Squad Area:RC3 RptD                                      RPT
                                                                           lat:RC069 ❑Detai
                                                                                                  l
     17:is:i~pst CREA'T'E
                                                     Locarion:581z SAIv SE
                                                    Phone:909i~463-7464 VAINE RD,RCC Type:530.5 InflNametM
                                                                                Gr                                        UR
                                                    CLARI~C CT and ROSSoap:RC RD:RC069 TypeDesc:IDENT THEFP~YY,GLINDA
     17:18:39 ENTR                                                                 CT Priority:3 Respon                      T RP
                                         Y Urgency:None-->R                                              se:lPAT Jur:RC LocTyp T LocDeac:btvvn
                                                                            Text:RP WOULD LIKE                                 e:S RPCont:Y
                                                   REGARDING A REFI                                     TO SPEAK TO A DE
    17:18:40 -SELECT                                                               AND MORTGAGE PA                         P REF A 530.5. WILL
                                                                                                           YMENTS.                             BE
    17:18:39 -NPREM
                                           S Texw(nane)
    17:18:41                    NUMORE
    17:19:07 HOLD
   17:68:31                    DISPER N 1 i1"~~_ OQerat
   17:58:31 -PRIU                                                    or:G6197 OperName
                                                  n ~ N~~;~                                   a:HEENEY,JON
   17:38:35 *ENRTE
                                                  4 ~,I,~1';
   18:16:48 *ONSCN
                                                n~~^~
   18:29:32 *ASSIST
                                                 ~n I,~..~.~ CalSgn:11P?~3 Lo
                                                                                  ca
                                               OperNames:RESEND tlon:5812 SAN SEVAINE RD,RCC Operaror
  18:30:11 *ASSIST                                                              EZ,CRYSTILYN                                    :F5704
                                                R,,,~~ U'' ~ CalSgn:11P23 Lo
                                                                                 catioet5812 SAN SEVA
                                               OperNames:DEROSE,                                          INE RD,RCC Operat
  18:30:0 OK                                                                      JAMES                                      or:G6191
                                               ~~~I~x:.~~.
  18:30:34 PRMPT
                                               1 fl 6;~~~~, Text:Preempted
  18:30:40 PRMP'T                                                                and dispatched to call #R
                                               A CI~ ,                                                     C190640360
  18:S3:OZ *CLEAR
                                               N ll "_ D1spo:NAT Text
                                                                                :R
                                              HER THREE HOMES. P IS IN ONGOING INCIDENT WITH FINA~.
                                             COMPANIES ARE ST ALL HER HOUSES ARE PAID QFF AND FI1~iCE COMPAI~IY OF
                                                                                ATING SHE STILL OW                            NANCE
                                             SUBJECT IT WAS A
                                                                               CIVIL MATTER AND ES MOAIEY ON THEM.ADVISED
                                             REQUESTED DOCUME                                          SHE UNDER5TOOD
                                                                                 NT                                       IT WAS.BUST
                                             SHE WAS HAVING A HA ATION.SHE HAS A COURT DATE ON
                                                                                    RD   TI ME WI TH HER LAWYER              3/15.SHE STATED
                                             UNDERSTAND HER                                                         S TO TAKE AND
                                                                              CASE SO SHE IS GO
                                             REQUESTED A RC NU                                       ING
 18:53:02 -PRIU                                                                  MBER FOR HER DOCUTO REPRESENT HERSELF.SHE
                                            ,;1.~ 1~~'~~                                                   MENTATION.
 x8:53:02 -CLEAR
 18:53:02 *CLOSE

CONTACT I1~iF0:
 ~lnf/Name'.~.~.~.~._..                    _..__. -.~..
                        .^.M^... ~Phone.~.
(MURPHY,GLINDA                                          .~InfAdd         ~RFCont, .~aLanguage .....
                                 ,909!463-7064                                                      ,.~HBDtEIB~-- ~R
                                                         ;               'Y                                          PArmed ~f
                                                                                    j                 ~~



http://shr-tsd-sr
                 0521PRD792(H~CmliSystemD
                                          oc                  s/CADInterf~ce A~rv~ r'* ~*'_"'^ ~ `-
Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 38 of 50 Page ID
                                  #:1512
       ALIF BUSINECase
                     SS BURE   5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19                           Page
                                                                                                    file Numb er: 334939
                                                                                                                       8697of7 50     Page      ID
      usdiorCoUeWuo:06/ AU ~E163~i0****(1711 S MOUNTAIN AV, MO                                                                 Date Issu~da 10/19/2018
      sspons~biUty:
                              17J2012                                   #:1513
                                                                       OVI A, CA 9 017.(626)303.1515)
                         Individual Account          Balmnte:           $D
    :count'f~ype:        Open Account                Date Updated:
                                                                              62                            Pay Statute >Acccunt Pat
     lan'lytpas          COU.EtTION AGENGYtA         Last payme~ pAade: 06/12/ 016                                                      d in Full; was a
                                             TTORNEY Oti~inalAmou~               20 1~                                     Collections
                                                                        $z19                                u  t+e ctosado oeJz2/ao
                                                     Original CredRor.
                                                                        MEDICAL•5AN ANTONI                  Date Pald: 05J1Z/20 13 Ors ~~~
    emarf~:>PAID COLLECTIO                                                                   O REGIONAL                              13
                               Nc                                       HOSPITAL(Medical/Hea
    stimeted mutlth elld yBd                                                                  lth Care)
                                                                                                                                   ~
                             rtllat
                                  t11i51~11 WIU be remove                                                                                                   d
                                                         ds 11i2Q18
    IN CR N~TWK #934
                         02**(1300 W MAIN                                                                                                             V- —
    lacadtorcoq~tlOn,i                    ,YISALIA,CA 93277,
                       i/19/2014                            (559)733-7550
    esponsibility:   individual Atwu                 Baltate;
    ~count'(y~                       nt                                $1
                                                               Data Updated:           65
                       open Account                                                 10/09!2018                     Pay Status: ~inCotiecNon
    ~n'rypec           COLLECTION AGEPiCY/A                    Wi~{inalM~oun~                                                              ~
                                            170   RNEY         Odginal[reditor.     $165
                                                                                    CUtAMONGAVALLHY WA
                                                                                   (Utilities)         TER DISTRIC
!~emarks:tPIACED FO                                           Past Dues
                    R COL                                                           ~$1
stlmated month and ra LECiION<                                                             65<
                       rthatthis ftem w1U be
                                                   remo~reds o5/202i
TOME 5El~1ItCiHG LL
                         C #863401****(s
gee openeaa         of/i~/loos                      6i5 catPot~►'r~ B~vD. STE
esponsiWUgr:                                                                       OOA, BATON R GE,
                   )olnt Account                                  aaianea.                           LA 70808. (225 935-2
                                                                                      So                                  191)
uau~rt'lype~       Mortgage Account                              pace Updated:
►en Type:                                                                                   91 20 14                   Pa~►stacus: >AccouM 60
                                                                 LastP~ymantMadec 05                                                          Days Past
                   tONVENTIONAI REAL ES
tmarkss PURCHASED BY                           TATE MTG          Hlg                     /12/2014                      Terms:      Monthly Wr 420 monthsDue Dates
                        ANOTHER LENDER; TRAN                         h 6aisnce:      $863,994                          DateCbsed:07/09/20
                                                                                                                      >Maximum Delinquency14
ra.~s~.J ~~
            ~f. ~~i...~.                             SFERRED TO ANO7HH
                        N.~r s6t~ 4~
                                     ....~tu f.~ ...,
                                                      ~....~J. nel7n        R O'~iCE                                                        of 6o daym to o~/ao~a<
                                                                     'f1
                        ~~5~~~
3eB                                                   03 2Qi
                  ~             ~~~ ~'~~ ~~K~                                     01 201      1 2013
                                                            ~~                                              11 2013      02013
                                                                          OK~       ~OK~         ..                                 09   1           9
                                                                                                              n                                                   3
                                                                                                                             x_          ~          ~            ~~
                                            i
to Opaaed:                                .rTX FIDELCPI #3
                     09/24/2006                                  140**'t'~` ( 525 S BE
sponsNfi                                                                               LTi. E, COPPELL, TX 75
                     Indtvtdual Account                      Balance:                                         019, (877j 304.3100)
:ou~Typ                                                                          $0
                     MortgageActount                         Date Updated:                                            Pay Status: Current Pa
~n Type:                                                    I.astPaymentMade: 06 03/2033 - '7.pi j?                                           ld or Paying as
                     CONVENTIONAL R,~ ES
                                         TATE MTG           High Balance:
                                                                                   /16J2008                           Terms:       X1,005 per month, pa~td MoAgreed
                                                                                $370.OD0                                           480 montfis                nthly for
                                                                                                    ~                 Dabe Ctoaed: 03/03/20
                                                                                                         •                                  13
                                                                                                                       Maximum Delinquency
                                                                                                                                             of 120 days in 01J2012
                                                                                                                      and In 02/2013<




                                                     !o~t~~ ra o ~                     1C
~fECA MORTGAGE LLC
~ openad:                   #b  21 00 05 Q8**** (6111amison Ro
                  of/zs/zoos                                   ad, Elma. ►vY   s9, (866) 919.5608)
wnsibipty:       lofr~t Account                      B.lance:
~uM7ypa:         Mo~ageAccount                      Date Updatedo                                                     Pay Statues ~Ilttount Inc
                                                                         0
~ Tj~            CONVENTIONAL REAL ESTAT            Last PaymentMad~ 04(01 12015                                      Date Closed: 06/10/20 luded in Bank~uptcyc
arks: tC{iAPTER 7 BANKRtlPTC               E MT G   High Balances             J2014                                                          15
                             Y<                                          $863,994
           0     13
                                          20       02 201        O1 2
~          -- ---"           CX1          L.X]        [::x.
                                                                             ! 20 4         11 203      1
                                                                    [X..l         C=X-J        CX+..J                                                 '~`~
fED RESOURCE SYST
                           EM
                                                                                                    C~'-
                                                                                                       X .I    x ~ t.~'~
'dPortolMttloo:05/03201 S #D~3127**** (10075 W COLFAX AVE, tAt
~nsibllit~                  8                                             (EW OOD, CO 80215-3907,
                individual Account                    9alante:                                     (903) 205-0152 )
iM7ype:                                                                  $116
                Open Account                         Da te Updated:     10 /02                              PeyStatus: HnColtectionc
Type:           COLLECTION AGENCY/AT                 OdginalAmouM: $112 /2018
                                        TORNEY       Original Creditor. MEDIC
                                                                               AL-RANCHO PHYSICA
                                                                        TFIERAPY (Medical/Heaitfi L
rks: ~PLAtED FOR COLLEtTiO                           Past our           ?$116<                   Care)
~ted motfth and year that thi Nc
                             s itemwillbe removad
                                                  :01/2025




                                                                                                                                                        ~~
                                To dispute online ~o to
                                                                  : htt :(jtransunlon,com1d
                                                                                            is~uteo             n~ne
    ;ALIF BUSINE   Case
                    SS BURE  5:19-cv-00636-JGB-SP
                                 AU #076340**** (171                 Document 67-5 Filed 08/20/19                      Page
                                                                                                                File Numb er.3349408697
                                                                                                                                     of750     Page
                                                                                                                                          Date{ss         ID
                                                                                                                                                   ued:10i19JZ038
    ~IatedforcoUectlon:06/                                1 S MO UN TA IN AV, MO OVI#:1514
                              17/2012                                                  A,  CA 9 017,(62b)303.1515)
    GesponslblUty:     Individual Account                       Balance:
    ktou~Type:                                                                       $0
                       OpenAccoc~nt                             Dat e Upd ated:                                         Pay Status: >Actount Pa
    AanType:                                                                               8/2016                                                 id in Full; was a
                       COLLECTION AGENCYjA                      LaStPaymeMMade; 06                                                   Collection<
                                                 7TORNEY                               /12/2013
                                                                OdginalAmawrt: $n                                       Date tlo sedt06/12/2013
                                                                OdginalCreditor: MED 9                                  Date Paid: 05/12/201 X77 ~~'~
                                                                                         ICAL-SAtd ANTONIO RE                                   3
   temarks:>PAIO COLLEC'I'                                                                                    GIONAL
                            IONc                                                     HOSPITAL {Medical/Health
  stimated month and yea
                            rthat this Item wlli ber
                                                     emoved: ll/2018_
                                                                                                              Care)                            Zt~~
  FIN CR NETWK #93402                                                                                                                                 V- —
  Platedfofcollection          **(1300 w ~►A~~, VISALIA,
                      :li/19jZ014                           CA 93277, (559) 733.7
 Responsibility:                                                                  550 )
                      Individual Account                       Balance:             $165
 accouet7ype:         Open Account                             Date Updated:       10/09/2018                          Pay Status: ~InColtection<
 Loan Type:           COLLECTIOW AGENCYiAT                    OriginalAmourK:
                                                 TORNEY                            $ib5
                                                              Orfglnal Creditor. CUCA
                                                                                           MONGA VALLEY WATER
                                                                                                               DISTRIC
                                                                                   (Utilities)
Remarks;>PI,ACED FORC                                         P ast Du e:
                          OLIECTION<                                               ~$165<
Estimated month and yea
                          r that this item w(lt be
                                                   remand: 05/2021
'10ME SERVICING LLC
                          #863401**** (sb15 CO
late Opanad:       01/17/2008                            RPORa~ e~vn, STE 0 ,BA
tespons(bility:                                                                    TON R GE, IA 7080
                   Joint Account                            Balance:                                   (225) 935-2191)
1tCouMType:                                                                    ~0
                   Mortgage Account                         Date Updated:                                        Pay Status: >Account 60
oan Type:          CONVENTIONAL REAL ES                     LastPaymeMAA de: OS /2014                           Terms:
                                                                                                                                          Days Past Du Da
                                                                                                                             Monthly for 420 month e tec
                                              TATE MTG                            i12 j20 14  ~~~                                                    s
remarks: PURCHASED                                          High Balance;     $863,994                          DateCtosed:07/09/20
                    BY ANOTHER LENDER; TRANS                                                                                           14
stlmated month and                                 FERRED 70 ANOTHER O'                                          Ma xim um De linquency of 60 days in o~i2o
                        that this item will fie ►emo                       ;                                                                                sa<
              06 2014                                ved: 05 zo21
                          05 2Q        ~4    20 14
tins                                                  03 201A      0 20 14
                 C~.I                                                        01 201        12 2013
                              L . _ y_ LK]                                                         11 2Q13
   +          06 201           -- -
                                           ~        ., COK~   _ --~ __~OK ]
                                                                         ~
                                                                         .      (pg~                            30 2013     09 33        06 033 O7 ZO1
                                                                             __ ---- •---_~.__     ._.__n _
                                                                                                              .. L~ .— ~                    0             r~
CWEN~HOM     ARD RESIDENTIAL;TX FID
ite Opened: ~09/29
                    /2006
                                          ELCPI #3140**** ( 5Z5
~sponsibi                                                        S BEITL E, COPPELL, TX
             Individual Account r`            Balance:                                  75019, (87n 304.3100 )
coun#                                                           $0
             Mortgage Account f°i             Da te Updated:                                      Pay Status: Current; Pa
                                                                   03
an Type:     CONVENTIONAL ES                  L,astPaymentMade: 06 /2013 - ~.pt j?                Terms:
                                                                                                                          id or Paying as Agreed
                                                                                                              $1,005 per month, paid
                                   TATE MTG                       /16J2008                                                             Monthly for
                                              High Balance:     $370,000                                      480 months
                                                                                 ~'              Qate Cbsed: 03/03/2013
                                                                                ~4v~ •           ~Pllaximum Delinquency
                                                                                                                        of 120 days in 01J201Z
                                                                                                 and in 02/~013e


              z zoi2     of 2u12
~-s ---..
                                                    Cam: t~o~-~~ / ~_
                                                                    .. G~r~~e~~.d'kY
NECAMORTGAGE LLC #6                                                                  l'`--
e 0pened:           21         000508**** { 611)amison Ro
                 01/15/2008                                ad, Elma, NY~Q59, (866) 91
ponslbiUty:      joint Account                 Balancr.                               9-5608 )
ountType:                                                             ( J
                Mo~age Account                 Da te Up dated:       Ob7?Of2015                                  Pay Status: ~Accountlnc
                                                                                                                                         lud
n Type:         CONVENTIONAL REAL EST          Last Payment Made: Q4
                                                                        /01f 2014                                Date Cloned: 06/10/2015 ed in Bankruptcy<
larks: KHAPTER 7 BANKR                ATE MT G High Balance:
                        UPTCY<                                       $863,944

            05 1015    04 201       03 2035      02 2035      01 2015      12 2014     11 2034     10 2014
TED RESOURCE SYSTEM
~d fir totiection: 05/03/20
                              S    #D23127****    t 100 5 w co~Fax aVE, LAKEWOO
                            18                                                  D,   CO 80215-3907, (303) 20
onsibilky:         Individual Account                 Balance;                                               5-0152
                                                                            $116
untTypa:          Open Account                        Date Updated:                                           Pay Status: >In Collection<
Type:                                                                      10/02/2018
                  COLLEC110N AGENCY                   OriginalAmount       $112
                                      /ATTORNEY       Original Creditor.   MEDICAL-RANCHO PHYS
                                                                                                  ICAL
                                                                           THERAPY (Medical/Hea
irhs: >PLACED fOR COLLECTI                            Past Due:            ~$116c               lth Care)
                             ON<
 aced month and year tha
                         t this Rem wiU beremove
                                                 d: 01/ 2025




                              Ta dispute online go to
                                                              : http;[ltransunion.com
                                                                                              1disputeontine
Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 41 of 50 Page ID
                                  #:1515



                       ~~                    ~ r ~~

 2

 3
           --               ~                                         •
 4

 5                    ~► ,,~         ~ ~ ~      ~ `~                      .sue
                                                                                                  i
 6

~~                                                    -     ~                    ,              `~
~8                                                                                             _.__~-
 9       ''            /Il,~                        ~           ,r   ~`
 10                    1        -i                 i

 11       r      ~     ~                                                  >>         ~,'

 12

 13

 14

 15

 16

 i7

 13

 19
 20

 ai ~ `~ -- ~ - I               _ ~            ~                                           ~
                      111
 22

 23

 24

 25

 ?6

 27

 28


                                             Page Nusnher
      I CV-12i              FLEADINQ PAGEFOR A SU$SEQU
 Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 42 of 50 Page ID
                                   #:1516
                                      ~~
     CHA5E~
                                                                                   ~ecembe 01.2015 through Deaeml~r 81,2016
                                         j
                                         4
                                             ~~                                      count umper. 000000868176Q4S



                                                                                                     #OOOOO~B6178043
~bo~lh fray!and bae~c Imes         of caaar~ed ch~cke at Chasa.com. If you'
•n1'+oti-now.                                                              re rsot            In this froe service. please

    CNASEO                 uriun   ~             B
                                             Arrrme.               ChL49E0                   11MAL
                                                                                                         ax~wua~io~
  ~~Fri/fiiKn~~.r
   ~r~~ w~ w
                            rrf~
                                                                  ~~~~
                                                                  esawr~ ~w
                                                                                      ~ ~                 ,y~-~
                    .fir                                                          X

                n~a~s                        ~
                                             .,                           .rRrr~.rw

 MOdB~610R8iM p~~~~
                                                                          St~fv 17 6
                                                                p06liN4{O!t &90CDO~ONC
                     ~ oEc as            $zo.00
                                                                                                           ~.000=~ ~ r.. ~.




                                                                              .~
         Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 43 of 50 Page ID
                                           #:1517


 .....
                                                                                                ~ -.~ ~ ~I                  .
                                                                                               . / ;7




                                          ~~~',~
                                                                                                 ,,,        a00000eae~e
           The nwnthfy     flee   this account was vu~Nre
                                                          d ss an   added feaEure a~ Che~e
                                                                                             remier Checld~ e~unt.
           TRANSAC7'10 DE'1
                            `rA1L
           o~te     o     rs
                      B~Innina      ce
''~        11/17                                                                                        ,w~owrr       eN.~wc~
                    DsAoelt           _
                                                                                   ~                                       X0.10
                                                                                                            x.00          x.10
                                                                                                       -4
           Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 44 of 50 Page ID
                                                                                   ~~=~`
                                             #:1518
           CHASE~.~                                      ~~~~~~
                                                                                                                          ~~
                                                                              a:, ~ September 26, 15 through October 26,2015
                                                          !
                                                          ~'~~ ~,,%~ti.'~'~~~'~~'~,'-'~
                                                                                        Pi~meryAc nt 000000896266327
                                                                                   46

   TRANSACTION DETAIL ~~ntinued~
    DATE     DESCRIPTION
 10/02        Card Purchase With Pin 10/02 Usps 05631608                                             AMOUNT           BALANCE
 !"           6824                                           34 Rancho Cucamo CA Card                  - 4.16         1,067.32
 10/02        10/02 Online Payment 4917174267 To Ocwe
                                                          n Loan Servicing LLC                    - 1,001.00
 10/05        ATM Check Deposit       10/0410598 Baseline Rd Rancho Cucamo                                              66.32
             6824                                                              CA Curd                180.62           246.94
   10/05      Card Purchase       10/02 Popeyes Chicken & Bi Rancho Cuca
             Card 6824                                                       mo CA                   - 16.50           230.44
   10/05     Care! Purchase       10/02 Sally Beauty #1846 Ranchocucamon CA
             6824                                                                Carc~               - 49.12           181.32
   10/05     ATM Withdrawal        1 0/04 1 4518 Baseline Ave Fontana CA Card
  10/05      Card Purchase                                                     6824                  - 20.00           161.32
                                  10/04 Kfc E791 037 D Fontana CA Card 6824
  10/05      Card Purchase With Pin 10/04 Vons                                                         - 4.80          156.52
                                                    Store 1742 Fontana CA Card 682
  10/05      Card Purohase        10/04 Marie Callende00001164 Qntario CA                            - 31.28           125.24
  10/06      Online Transfer From Chk ...6327 Trans                          Card 68:4               - 26.37            9x.87
                                                    action#: 4923297562
  10/06      10/05 Online Payment 4923298644 To Mapf                                                 170.00            268.87
                                                        re Car Insurance                           - 189.00
  10/O6      10/06 Online Payment 4923401381 To Rich                                                                    79.87
                                                        s 2ND Jewerly And Loan
  10/19      ATM Check Deposit                                                                      - 50.00             29.87
                                     10/17 16879 Sierra Lakes Pkwy Fontana CA
            6824                                                                Carc                 101.97            131.84
  10/19     ATM Check Deposit       10/17 16879 Sierra Lakes Pkvuy Fontana
            6824                                                             CA Canc                  17.38           149.22
  10/19     Online Transfer From Chk ...2981 Transactio
                                                         n#: 4950128595
  10/19     Card Purchase        10/17 Burger King #6163 Rch Cucamonga CA                           100.00            249.22
            6824                                                               Card                  - 4.29           244.93
  10/19     ATM Withdrawal       10/17 16879 Sierra Lakes Pkwy Fontana
            6824                                                          CA Card                   - 80.00           164.93
  10/20     Card Purchase With Pin 10/19 Autozone 1434
           6824                                          3 Baseli Fontana CA Card                    - 5.53           159.40
  10/20     ATM Withdrawal       10/20 14518 Baseline Ave Fontana CA
  1X21                                                                  Card 6824                 -120.00              39.40
            ATM Check Deposit      10/21 10598 Baseline Rd Rancho Cucamo
           6$24                                                              CA Ca~                162.95             202.35
  10/21     ATM Withdrawal       10/21 10598 Baseline Rd Rancho Cucamo CA
           6824                                                                Carc                -60.00             142.35
  10/22    10/21 Online Payment 4954487003 To J.M.
                                                    Pool Service                                  - 100.00
  10/22    Card Purchase With Pin 10/21 Ralphs 12201                                                                   42.35
           Catrd 6824                                 Hlghlan Rancho Cucamo CA                     - 11.39             30.96
  10/23    ATM Cash Deposit       10/2314518 Baseline Ave Fontana CA Card
  10/23    Deposit                                                           6824                   740.00           170.96
                      782304939
  10/23    10/23 Online Payment 4959163906 To Sout                                                1,065.43         1,236.39
                                                    hern California Edison                        - 209.00
° 10/26    Card Purchase       10/22 Denny's #7709 Fontana CA Card 6824                                            1,027.39
  10/26    10/23 Online Payment 4959414910 To Ocwe                                                  - 18.70        1,008.69
                                                     n Loan Servicing LLC                       - 1 001.00
             Ending Balance                                                                                            7.69
                                                                                                                      $7.69

                ~                /~ Est.'s.."'~A
                                                .W   +   `~   '~,.'~``~" ~+\...•

                             3

                                                              ry         n
                                                                                         ~•,~




               ~~                     n




                                                                                                                       '

                                                                                                                          ~,
                                                                  LartirrrnB~ m                             --~_ ...,,..,o- ~~yans -
                    Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19      Page 45 of 50
                                                                                            ~ Page
                                                                                                i~ ID
                                                      #:1519

            Pay Bilis                                                                                                                  &.~ Y




                ~ You've successfuNy
                                     sc                     heduled this paymen
                                                                                                                  t.
                  Payee              Pay~m                       Send On                            Deliver ~y                    Amo~a~
                                                                                                                                                   ~~~;ctiofl
                  homawaird-        CHASE
                  ah~n~i                                        9/10/Z015                           9j11J2015
                                    P~MIER                                                                                   $S,OOB.00             FeensBe~
                 ocwen loan         (~~•6327)                                                                                                      48711 5752
                 servicing
                 IIc...7960


                                                                                                                Total:       X1,008.00
           ,.
     7PMorgan Chase Ban
                         k, N.A. Member FDIC
     Equal Opportunity Len                                                         i
                           der




                                                                       A



          ~:,
                                                                                   V✓

                                                                                                                                                                                 ~~o ~           ~.~"
                                               _.
                                                                                               J            a       ~        _f
                                                                                               '.
                                                                                                         ~~
                                                                                                           ,,~                                                              ,;
                                                                                                                                                                ~
                                                    ~ ~" - 1 y~t+. .:~..
                                                                           ~.~_.                                   ~b.'E..        ..
                                                                                               a                                         J     ~     r                n          °~.~




                                                                                                     d
         'r
          ~                                                      .,,
                  6~     ~   { ~~~ s~''~. ~l    i'~~.   -
                                                                                       .r ~ ~       te a.
                4~ ~~
                             ,~,r
                                                                                        y ..




                                                                                                                                                                          . ~~.~..~.-"l.~'
                                                                                                                                                         ~- ;       ~:~--'a
                     E

         `A►1C-
                                                                           ~,


~ps~Jp          .chasecarVFnTIPay9iIlslPaytu                                                                                                                                                 L
                                               l~dEipleBI11~Caifirm
        Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 46 of 50 Page~LID
                                                                                    -~                                                          l'`'
                                          #:1520s "/•y '`
                                                       ~~

              c~s~                      ~                 ~ ~ ~ ~ ~~                           ,p
                                                                                                                                  ~ ~~
              Payee/Recipi
                           e            nt Activity
                                                              - ~
               ~91DY99~iP1/~~~
                                 ~~A90~~                         i                     ~~ ~1~(..~~ '~ ~
               oc~ren loan                                                                                        ~Ys'
                            servicing Ac                                                      i+C."~iIN.^-. a
               See detol~
                           1 DeletA Pp
                                        Y~                                                   apt ;aw ~a~~
                                                                                                                   ~:~ViTk?1tY

                                                                                                                                  ~/

              ,= o,~,O,.nrsy ~
                                                                                                    ~a'a'`afiY
                                                                                                                   ~4 ~                ~
                                                                                                                                       f

                                                                                                                                           - l ~.
                                                          Amy                                                    ~fi3'+1^aiaCk~
               10/26/?Ai5                                                Fail M~t1e                                            3l~
                             ~        t~und~!                                          ~a~ Frromm
          i       10J27J20}B                               X1,001.00
          t                                                             ~q Pay
                                                                                       Pf~MIER P~.U
        ~     d9/3    15
               _.:- 01/2015           Pakl
                                                            ~i48.S7
                                                                        ~q Pey
                                                                                                      S G (...358
                                                                                                                  0)

                                                                                      CHASE PRE WI
              09J1OJ2015                                                                             ER (..
                 as/ivaois           Paid
                                                          ¢a,0oe.00
                                                                       ~tl Pey
                                                                                      CHASE PREwIE
                                                                                                       R (.,
                                    Paid
                                                          ¢i~0A6.00
                                                                       BiA Pay
                                                                                      BUSINESS CL
                                                                                                 ASSIC

~~,,,,x_.
                   -~.~x~,: . ~
7PMorgan Chas                   ,- _,:. ~ :~-:
                e Bank, N,A. Me                  .,: ._
Equal Opportun                  mber FDiC
               ity isnder
                                              ~e O~linB- PayBills- Cor  Vr
              Case 5:19-cv-00636-JGB-SP Document  67-5 Filed 08/20/19  ~tirrr~9:~~ Page 47 of 50 Page ID
            CHASE
                                  `~' `'. ~     _#:1521                               ~ -p  '.~ .7'' " ~'                               ~,,:

                                                        ..~~ '
                                                             ~                       A                 ~`'.          l   ~   1„~'b 1.

              PaY Bills                                     ~,~ ~               ~~ ~5,.. ~~ ; m .~;- ~ . ~ r
                                                                  r ,,. -~~ ~,~
                                                                            ~      ~.                                               ~•
                                                                         ,;
                   You°ve successfully                                                                                   ~~~-~
                                       sche           duled this payment.                                                   _ . ~'
                Payee
                                     Pay From
                                                        Sand On       Denver By              Amouort ~s~~~
                homerranlr          ~~SE
               ahmai                                    9/30J2015
                                    PREMIER                            10/1/2Q15            $643.37
               ocwen loan           (•..6327)                                                         ~aamdae~
               servicing                                                                              4909~~"+6684
               Ik...796U



                                                                             Yotal:        $643.37

     7PMargan Chase Ban                                                  _, ,~a
                         k,
     Equal Opportunity Len N.A. Member FpIC                                       __• •~-~-.~.. -
                          der




~eJ/pe~rr~is.
              chasecorrYPnTlPayBills/Paq~1Au
                                            16p1eStIls/Gadirm
                 Case 5:19-cv-00636-JGB-SP Document 67-5 Filed 08/20/19 Page 48 of 50 Page ID
                                                   #:1522
                  CHASE~
                                                                                                    ~,'suly 24,215 throug
                                                                                                                            ~Au9ust 25,2015




                                                                                                                            bf~:
                                                                                                                        4     ~` t 1
            GLENDA C MURPHY
                                                                                                                             LAS ,_

            OR ERIC MURPHY
                                                                                                               Number: 00000089
                                                                                                                                            626632?
            CHECKING SUMMAR
                                               Y
           Beginning Balance
                                                                                          AW{OUNT
           Deposits and Additi
                               ons                                                          $0.53
           ATM 8~ Debit Card With
                                  drawals                                                3,166.39
                                                                                       - 2,124.72
           Ending Balance                                                            ~    '
       Annual Percentage Yiel                                                        $7.27
                                d Earned This Period
       Interest Earned Thfs
                             Period                                                      0.01°~
       Interest Paid Year-t-D
                            o ate                                                        $Q.01
      The monthly service fe                                                             $0.03
                             e for this axount was wa
                                                      ived as an added     feature of Chase Busi
     TRANSACTION DE                                                                                              sccaunt.
                    T                    AIL
~ DATE            DESCRIPi'ION
                    ~eginnfng Balanc
                                         e                                                                      A{NOC;NT
     07/27        07/27 Cbp Transfer To                                                                                                   Bf~LANCE
     07!27                                 Checking 0533
                  Insufficient Funds                                                                                                       • ~G.J3
                  Checking 0533 Fee For A $100.QO Item -Details: Cbp                                          - 100.00
    07/28                                                                       Transfer To                                                -99.47
                  Chase Qufckpay Elec                                                                            34.00
    07/28                               tronic Transfer 4760                                                                              -933.47
                  Chase Quicacpay Elec                           335280 From Julio C
                                        tronic Transfer 4760                          Liberal
    07!28        07/27 Online Paymen                             33 2131 From Julio C Li                     1    .00
                                        t 4778192908 Tv Ge                               beral                                           1,291.53
    07/28        Card Purchase W(th                              orge Bowman                                 1,425.00
                                       Pin 07/28 Shall Se                                                                               2,716.53
    Q7/29        Card Purchase With Pi                        rvice Station Ontario                             sa.00
                                          n 07/29 Usps 056744                       CA Card 3724                                        2ssB.s3
                 Card 3724                                          0401!390 San Bernar                       - 11.A0
   07/29                                                                                 dln CA                                         2,625.53
                 Card Purchase With Pi                                                                         - 9.64
                 Card 3724               n  07 /2 9 Co st co  Whse #0678 Ranc                                                           2,615.89
   08!03                                                                        ho Cucamo CA
                Cbp Transfer From Ch                                                                          - 75.35
   08/03                               ecking 0533
                Card Purchase With Pi
                Card 3724                n 08/01 Food 4 Le
                                                                ss 12879 Fo Rancho                            100.00
   08/03                                                                             Cucamo CA                                         ~,~u.~+
                ATM Withdrawal                                                                                - 17.58
                3724                    08 /0 21  05 98 Ba seline Rd Rancho                                                            2,622.96
  08!03                                                                        Cucamo CA Card
                Card Purchase With Pi                                                                        - 60.00
               Card 3724                n  08 10 2 Sheii Service Stetio                                                                2,562.96
  08/03                                                                  Rancho Cucamo CA
               Card Purchase                                                                                  20.00
               3724                   08 /03 Justanswer 'Lawye
                                                                     rs 877-604-3160
               Card Purchase                                                          CA Card
                                     08  /0 3 Ju                                                              - 5.00                   2,537.96
              3724                               st answer "Lawyers
                                                                       877-$04-3160 CA
 08104        Card Purchase Retu                                                           Card
                                   rn    08 10                                                                42.00                2,495.96
              Card 3724                        3 Ju st an sw er *Lawyers 877-                                                                        ~`
.~,.i104                                                                       604-3160 CA
              Card Purchase Retu                                                                             42.00
              Card 3724            rn    08 !03 Justanswer *Law                                                                   2,537.96
                                                                     yers 877-604-3160
 OS/04        Card Purchase Wfth Pi                                                     CA
                                      n 08/03 Costs fl Ga                   --                                5.00
              Card 3724                                       s #0678 Rancho Cu                                                   2,542.96
                                                                                  camo CA
                                                                                                           - 4d.00
                                                                                                                                 2,502.96
         Case 5:19-cv-00636-JGB-SP Document   67-5
                                       Chase Oti ine - ParFiled   08/20/19
                                                          y~e~Reclp l~t Acts pity Page 49 of 50 Page IDvJ

       CHA5~~                                #:1523                                             -~~d U


      Send On
        Dotiver By.                         Statu~~
                            _........._..                                               AmouM             ._..Paid With
                                                   _......_ ........ ...............,_.                                                                 ..Pa From
     07J17/2015                                                                                ......._..              ....... ......._......~. . .....
`
"                                           Funded
        07J20/2015                                                                       $1,008.00 8111 Pay
                                                                                                                                                         BUS NESS,   (...6043)

                               9tstua: Funds for
                                                 this payment
                                       w ithdrawn from your have been
                                                           available ba{ance,
                                       which has been upd
                                                          ated to reflect the
                                       payment.

                          Paid from: BUSI
                                          NESS CLASSIC (..                           .6043}

                               Memo: None

                     Submitted !ry:
                                                  GLENDA C MURPHY
                                                                               07/16/2015

                       Updated by: GLEN
                                        DA C MURPFIY 07/16(
                                                           2015
            Transaction numbers
                                                 a7560a35oi




                                                                                                                                                                                 ~k




pallpaw.close
                carYPnTlPayeaReoer~Ac
                                                 ti~t~Merch~tPaueeAa~u
                                                                                            ~ea~
          Case 5:19-cv-00636-JGB-SP Document
                                         Chase67-5       Filed
                                              Or~lir~ - Pay Bi91s -08/20/19
                                                                    ~cntfir~r~`ian Page 50 of 50 Page ID
        CI-IAr~                .. ~`~ ~..~,
                                             #:1524                                   d'~




                                        ~     e
         ~~j/ ~aj9

'
'~.~,




                                                                           ~'r8 ~z t. ~~~~~
                                        ~~?ca~ (tip
                                                      r:
                                                       s l j I-   f•   .




                                                                                                   l




                                                                                                           ~   ~
